Exhibit 10.3



EXECUTION VERSION



CERTAIN INFORMATION IDENTIFIED WITH [***] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.

Dated

27 May 2020

between

NOVAVAX AB

and

NOVAVAX, INC.

and

THE PERSONS LISTED IN SCHEDULE 1

and



SERUM INTERNATIONAL BV





SHARE PURCHASE AGREEMENT







Graphic [nvax-20200630xex10d3001.jpg]

--------------------------------------------------------------------------------

1.        DEFINITIONS AND INTERPRETATIONS

2





2.        SALE OF SALE SHARES

12





3.        COMPLETION

13





4.        PURCHASE PRICE

13





5.        ESCROW

16





6.        WARRANTIES

17





7.        PROTECTION OF GOODWILL

19





8.        GUARANTEE

21





9.        FURTHER ASSURANCE AND OTHER OBLIGATIONS

25





10.      OTHER PROVISIONS

27





SCHEDULE 1 LIST OF SELLERS AND SALE SHARES

35





SCHEDULE 2 DETAILS OF THE COMPANY

36





SCHEDULE 3 IDENTIFICATION OF THE REAL PROPERTY

37





SCHEDULE 4 COMPLETION OBLIGATIONS

44





SCHEDULE 5 COMPLETION ACCOUNTS

48





SCHEDULE 6 WARRANTIES

57





SCHEDULE 7 LIMITATIONS ON LIABILITY

90





SCHEDULE 8 MATERIAL CONTRACTS

93





SCHEDULE 9 DATA ROOM INDEX

96













i

--------------------------------------------------------------------------------

THIS DEED is made on 27 May 2020 between:

(1)

NOVAVAX AB a company incorporated under the laws of Sweden with company
registration number 556549-4019, whose registered address is at Kungsgatan 109,
753 18 Uppsala, Sweden (the “Buyer”);

(2)

NOVAVAX, INC., a company incorporated under the laws of Delaware, United States
of America and having its principal place of business at 21 Firstfield Road,
Gaithersburg, MD 20878, United States America (the “NVAX Guarantor”);

(3)

The persons listed in Schedule 1 (List of Sellers and Sale Shares) (the
“Sellers” and each a “Seller”); and

(4)

SERUM INTERNATIONAL BV, a company incorporated under the laws of the Netherlands
under RSIN number 851751787 and establishment number 000025173979 with its
registered office at Antonie van Leeuwenhoeklaan 9, Bilthoven, 3721 MA, the
Netherlands (the “CPG Guarantor”),

(together the “Parties” and each a “Party”).

BACKGROUND

(A)

The Parties desire for the Sellers to sell and the Buyer to acquire the entire
issued share capital of the Company (the “Proposed Transaction”).

(B)

In connection with the Proposed Transaction, the Sellers have agreed to sell and
the Buyer has agreed to buy the Sale Shares (defined below) on and subject to
the terms set out herein.

(C)

The CPG Guarantor has agreed to guarantee certain obligations of the Sellers
pursuant to this Deed and the other Transaction Documents on the terms and
conditions set out in Clause 8 (Guarantee).

(D)

The NVAX Guarantor has agreed to guarantee certain obligations of the Buyer
pursuant to this Deed on the terms and conditions set out in Clause 8
(Guarantee).

IT IS AGREED as follows:

1.

DEFINITIONS AND INTERPRETATIONS

1.1

In this Deed, the expressions set out below shall have the following meanings:

“2019 Accounts” means the audited financial statements of the Company for the 12
month period ending December 31, 2019 including a balance sheet, a profit and
loss account with the notes on them, directors’ and auditors’ reports and a cash
flow statement, a copy of which is contained in Folder 8.3.3 of the Data Room;



“Accounts” means the 2019 Accounts and the audited financial statements of the
Company, comprising the individual accounts of the Company for (i) the 12 month
period ending December 31, 2017 and (ii) the 12 month period ending on December
31, 2018, with each respective report including a balance sheet, a profit and
loss account



2

--------------------------------------------------------------------------------

with the notes on them, directors’ and auditors’ reports and a cash flow
statement, copies of which are contained in Folder 8.3.3  of the Data Room;



“Accounts Date” means December 31, 2019;

“Additional Diligence Request Questions” means the documents dated 18 May 2020,
24 May 2020 and 26 May 2020 containing additional questions of the Buyer and its
advisors and additional answers of the Company, the Sellers and their advisors
to those questions drafted as a result of the review of the Data Room by the
Buyer and its advisors as appended to the Disclosure Letter;

“Adjustment Date” the fifth Business Day following the date on which the
Completion Accounts and the Purchase Price Statement are agreed or determined in
accordance with Schedule 5 (Completion Accounts).

“Affiliates” means with respect to any person, any other person that Controls,
is Controlled by or is under common Control with such person, and in the case of
the Sellers, the CPG Guarantor and the Company, a person who is a personally
related person (in Czech: osoba blízká) within the meaning of Section 22 of the
Czech Civil Code and/or any person connected (within the meaning of sections
1122 and 1123 Corporation Tax Act 2010) to the foregoing persons, and
“Affiliates” shall be interpreted accordingly;

“Agreed Form” means a form agreed between the Parties on or prior to the date of
this Deed, and for the purposes of identification initialled (or signed) by or
on behalf of the Parties;

“Anti-Bribery and Corruption Laws” means legal requirements relating to
anti-bribery or anti-corruption (governmental or commercial), which apply to the
business and dealings of the Company, including legal requirements that prohibit
the corrupt payment, offer, promise or authorisation of the payment or transfers
of anything of value (including gifts or entertainment), directly or indirectly,
to any foreign government official, foreign government employee or commercial
entity to obtain a business advantage, such as without limitation, the US
Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act 2010, and
all national and international legal requirements enacted to implement the OECD
Convention Combating Bribery of Foreign Officials in International Business
Transactions;

“Articles of Association” means the articles of association of the Company as
amended and currently in force as at the date of this Deed;

“Axis Facility Agreement” means the EUR 75,000,000 Secured term loan facility
agreement dated 29 January 2018 for the Company arranged by Axis Bank Limited,
DIFC Branch;

“Axis Interest Amount” means an amount equal to EUR 310,269.46;

“Axis Principal Amount” means an amount equal to EUR 65,000,000;

“Axis Repayment Amount” means the amount required to repay the Axis Facility
Agreement in full pursuant to the terms of the Pay-off Letter;



3

--------------------------------------------------------------------------------

“Business” means activities related to the construction, refurbishment and/or
modification of a facility located in Bohumil, the Czech Republic, for the
manufacture of bulk inactivated polio vaccines and related activities;

“Business Day” means any day other than a Saturday, Sunday or any day which is a
public holiday in New York, United States of America, the Czech Republic,
England and Wales and the Netherlands;

“Business Warranties” means the warranties set out in Schedule 6 (Warranties)
other than the Tax Warranties or the Fundamental Warranties;

“Business Warranty Claim” means a claim by the Buyer for a breach of a Business
Warranty;

“Company” means Praha Vaccines a.s., a company incorporated under the laws of
the Czech Republic with company registration number 060 02 919, whose registered
address is at Bohumil 138, 281 63 Jevany, Czech Republic, registered in the
Commercial Registered maintained by the Municipal Court in Prague, Section B,
Insert 22392;

“Completion” has the meaning given in Clause 3.2;

“Completion Accounts” has the meaning given to such term in Schedule 5
(Completion Accounts);

“Completion Date” means the date on which Completion occurs;

“Completion Payment” means the sum of the Initial Consideration and the Start-up
Costs;

“Confidential Information” means all information relating to the Company and/or
information which is used in or otherwise relates to the Company and/or the
Business, its employees, customers, suppliers or other contractual
relationships, or financial or other affairs, including but not limited to any
information relating to:

(a)

the Company’s manufacturing facilities including but not limited to its capacity
and production lines, personnel, supply chain and other logistical features;

(b)

Know-How (including trade secrets and all technical information in relation to
products and processes); and/or

(c)

future projects, business development or planning, commercial relationships “and
negotiations;

“Control” means the power to direct the management and policies of a person
(directly or indirectly), whether through ownership of voting securities, by
contract or otherwise, and the term “Controlled” shall be interpreted
accordingly;

“Copyright” means copyright, which includes all rights in computer software and
in databases and all rights or forms of protection which have equivalent or
similar effect to the foregoing and which subsist anywhere in the world;



4

--------------------------------------------------------------------------------

“COVID-19 virus” means the 2019 novel coronavirus disease named as such by the
World Health Organisation on 11 February 2020;

“Czech Civil Code” means Czech Act No. 89/2012 Coll., the Civil Code, as
amended;

“CZK” or “Czech crown(s)” means Czech crowns, being the legal currency of the
Czech Republic;

“Data Protection Authority” means any body responsible for enforcing Data
Protection Legislation in any jurisdiction in which the Company operates and/or
carries out its Business;

“Data Protection Legislation” means all laws relating to data protection and/or
the use, protection and privacy of personal data (including, but not limited to,
the privacy of electronic communications) which are (or have been) from time to
time applicable to the Company including: (i) the General Data Protection
Regulation (EU) 2016/679; (ii) European Directive 2002/58/EC; and (iii) all
other applicable laws, regulations and secondary legislation implementing each
of (i) and (ii), as the case may be, in each case, as amended, replaced,
supplemented or updated from time to time and together with any subordinate or
related legislation made under or in connection with any of the foregoing,
together with all applicable codes of conduct and practice, guidance and
opinions relating to data protection and privacy issued in any relevant
jurisdiction by, or with the approval of, any supervisory authority or any trade
association of which the Company is a member;

“Data Room” means the contents of the electronic data room in respect of the
Proposed Transaction hosted by Intralinks as at 3:30 pm local Czech Republic
time on 26 May 2020 and contained on the USB to be certified by or on behalf of
the Sellers and the Buyer as promptly as practicable after the date hereof and
the index of which is appended to the Deed as Schedule 9 (Data Room Index);

“Data Room Comfort Letter” means the letter from Intralinks confirming the date
and time that the Data Room was frozen;

“Disclosed” means fairly disclosed in such a manner and in such detail as to
enable a reasonable buyer to make an informed and accurate assessment of the
nature, scope and extent of the matter concerned and “Disclose” and “Disclosure”
shall be construed accordingly;

“Disclosed Information” means the content of the Additional Diligence Request
Questions, the content of the Disclosure Letter and the Data Room;

“Disclosure Letter” means the letter dated the date of this Deed from the
Sellers to the Buyer, making Disclosures against the Business Warranties and Tax
Warranties receipt of which has been acknowledged by the Buyer;

“Due Amount” means the amount (if any) due for payment by the Sellers to the
Buyer in respect of a Resolved Claim;

“Effective Time” has the meaning given to such term in paragraph 1.1 of Schedule
5 (Completion Accounts);



5

--------------------------------------------------------------------------------

“Encumbrance” means a mortgage, pledge, charge (whether fixed or floating),
lien, assignment by way of security, liability, option, restriction, right of
first refusal, right of pre-emption, third party right or interest, other
encumbrance or security interest of any kind whatsoever, any right of set-off or
counterclaim, or another type of preferential arrangement (including a title
transfer or retention arrangement) having similar effect or any agreement,
whether conditional or otherwise to create any of the foregoing;

“Environment” means:

(a)

land, including, without limitation, surface land, sub-surface strata, sea bed
and river bed under water (as defined in paragraph (b) below) and natural and
man-made structures;

(b)

water, including without limitation, coastal and inland waters, surface waters,
ground waters and water in drains and sewers;

(c)

air, including, without limitation, air inside buildings and in other natural
and manmade structures above or below ground; and

(d)

any and all living organisms or systems supported by those media, including,
without limitation, humans;

“Environmental Consents” means all consents, licences, authorisations, permits,
registrations, notifications or other approval required under or in relation to
any Environmental Laws;

“Environmental Laws” means all applicable European, national and local laws
concerning Environmental Matters including but not limited to regulations,
directives, statutes, secondary legislation, statutory guidance, circulars and
codes of practice and common law, and also laws, decrees, orders, ordinances,
rules, regulations and codes applicable in the Czech Republic and court rulings
that have a generally binding effect in the Czech Republic, obligations or
requirements applicable in the Czech Republic relating to the protection of or
prevention of harm to human health or safety, the environment or natural
resources and/or the presence, usage, storage, treatment, clean-up, removal,
management, transportation, manufacture, handling, production or disposal of
Hazardous Substances;

“Environmental Matters” means all matters relating to pollution, contamination,
human health and/or the environment, including but not limited to those maters
relating to health and safety, waste, nuisance, discharges, emissions, deposits,
disposals and releases to land, air and water, and the sale, import, export,
manufacture, use, treatment, storage, handling, deposit, transport or disposal
of chemicals, wastes, radioactive substances or any other polluting, dangerous,
hazardous or toxic substances or materials or forms of energy;

“Escrow Account” means the designated escrow account or ledger with the Escrow
Account Agent which holds the Escrow Amount;

“Escrow Account Agent” means JPMorgan Chase Bank, N.A., or such other financial
institution experienced in providing cash escrow services jointly appointed by
the Buyer and the Sellers to open an account to hold the Escrow Amount;



6

--------------------------------------------------------------------------------

“Escrow Account Agreement” means the agreement the Agreed Form between the
Buyer, the Sellers and the Escrow Account Agent relating to the operation of the
Escrow Account;

“Escrow Amount” means EUR 10,000,000;

“Escrow Release Date” means 30 September 2020;

“Estimated Indebtedness” means the sum of EUR 310,269.46;

“Estimated Liability” means in relation to an Outstanding Claim, the bona fide
estimate of the amount of the Sellers’ liability to the Buyer if the Outstanding
Claim were to be resolved in the Buyer’s favour, as agreed or determined in
accordance with Clause 4.6.2;

“EUR”, “Euro” or “€” means the single currency of the participating members of
the European Union that each adopt or has adopted the Euro as its lawful
currency in accordance with the legislation of the European Union relating to
the Economic and Monetary Union;

“Expert” has the meaning given in paragraph 1 of Schedule 5 (Completion
Accounts);

“Financial Information” means the unaudited financial information set out in
8.3.3.6 and 8.3.3.7 of the Data Room;

“Fundamental Warranties” means the Warranties set out in paragraphs 1 and 2 of
Schedule 6 (Warranties);

“Fundamental Warranty Claim” means a claim by the Buyer for a breach of the
Fundamental Warranties;

“Governmental Entity” means any supra-national, national, state, municipal or
local government (including any subdivision, court, administrative agency or
commission or other authority thereof) or any regulatory, taxing, importing or
other governmental or quasi-governmental authority, including the European
Union;

“Handover Protocol” means a handover protocol in the Agreed Form relating to the
transfer of the Sale Shares from the Sellers to the Buyer;

“Hardware” means the computer and data processing systems used by the Company
excluding the Software, but including all plant and equipment which may include
embedded software or similar processing systems;

“Hazardous Substance” means a natural or artificial substance, organism,
preparation, article, material, waste or products, pollutants, contaminants,
hazardous waste, other chemical products or toxic, hazardous or noxious
pollution (or words of similar import) which (alone or combined with another
substance, preparation or article) is or may be harmful to the Environment or a
living organism, or which is prohibited, restricted or penalized under
Environmental Law;

“Indebtedness” has the meaning given in paragraph 1.1 of Schedule 5 (Completion
Accounts);



7

--------------------------------------------------------------------------------

“Indebtedness Adjustment” means the positive or negative sum found by deducting
the Estimated Indebtedness from the Indebtedness;

“Initial Consideration” means the sum of EUR 65,000,000;

“Insolvency Act” means Czech Act No. 182/2006 Coll., on Insolvency and Methods
of its Resolution, as amended;

“Intellectual Property Rights” means all intellectual property rights, including
(without limitation) patents, supplementary protection certificates, petty
patents, utility models, trade marks, database rights, rights in designs,
Copyrights and topography rights (whether or not any of these rights are
registered, and including applications and the right to apply for registration
of any such rights) and all inventions, Know-How, trade secrets, techniques and
confidential information, customer and supplier lists and other proprietary
knowledge and information, and all rights and forms of protection of a similar
nature or having equivalent or similar effect to any of these which may subsist
anywhere in the world, in each case for their full term, and together with any
renewals or extensions;

“IT Contracts” means all written and oral agreements or arrangements (including
those currently being negotiated at the date of this Deed) under which any third
party (including, without limitation, any source code deposit agents) provides
or will provide any element of, or services relating to, the IT Systems,
including leasing, hire purchase, licensing, maintenance, website hosting,
outsourcing, security, back-up, disaster recovery, insurance and services
agreements;

“IT Systems” means the Hardware and the Software;

“Know-how” means confidential or proprietary industrial, technical or commercial
information and techniques (whether written, unwritten or in any other form and
whether confidential or not) including, without limitation, drawings, data
relating to inventions, formulae, techniques, specifications, test results,
reports, research reports, project reports and testing procedures, shop
practices, instruction and training manuals, market forecasts, quotations, lists
and particulars of customers and suppliers, marketing methods and procedures;

“Material Contracts” means contracts listed in Schedule 8(Material Contracts);

“Notice” has the meaning given in Clause 10.6;

“NVAX Group” means the Buyer and any other body corporate which is from time to
time, a parent undertaking of the Buyer, a subsidiary undertaking of the Buyer
or a subsidiary undertaking of a parent undertaking of the Buyer and from
Completion shall include the Company, and references to “any member of the NVAX
Group” shall be construed accordingly;

“NVAX’s Solicitors” means Ropes & Gray International LLP of 60 Ludgate Hill,
London, EC4M 7AW, United Kingdom;

“Open Source Software” means software that contains, or is derived in any manner
(in whole or in part) from, any software that is distributed or otherwise made
available under a licence which:



8

--------------------------------------------------------------------------------

(a)

satisfies some or all of the criteria of the Open Source Definition (as
published by the Open Source Initiative from time to time and set out at the
date of this Deed at http://opensource.org/osd); and/or

(b)

adopts a licensing or distribution model that requires the licensee to publish
or otherwise make available to the licensor and/or other licensees the
human-readable source code to any modification or derivative work used or
created by or on behalf of the licensee;

“Outstanding Claim” means a Relevant Claim that has been notified by the Buyer
to the Sellers in accordance with this Deed, but which is not a Resolved Claim
as at the Escrow Release Date;

“Pay-off Letter” means the pay-off letter to be dated on the date of this Deed
between the Company and Axis Bank Limited, DIFC Branch in the Agreed Form;

“Permit” means a permit, licence, consent, approval, certificate, qualification,
specification, registration or other similar authorisation and/or a filing of a
notification, report or assessment necessary in any jurisdiction for the proper
and efficient operation of the Business, its ownership, possession, occupation
or use of an asset;

“Pro-forma Working Capital Statement” the pro-forma statement of the Working
Capital of the Company in the form set out in Part B of Schedule 5 (Completion
Accounts);

“Property” means the freehold real property of the Company the details of which
are set out in Schedule 3 (Identification of the Real Property);

“Public Sources” means the information with respect to the Company which is
freely and immediately available online from the following public sources:

(a)

the Czech commercial register (in Czech: obchodní rejstřík) and the Collection
of Deeds maintained by the relevant Czech registry court (in Czech: sbírka
listin);

(b)

the Czech trade register (in Czech: živnostenský rejstřík);

(c)

the Czech national registry of trademarks, (in Czech: rejstřík národních
ochranných známek);

(d)

the Czech domain names registry (CZ-NIC);

(e)

the Czech insolvency register (in Czech: insolvenční rejstřík); and

(f)

the Czech land registry (in Czech: Katastr nemovitostí České
republiky)(excluding the Collection of Deeds);

“Purchase Price” means the aggregate purchase price for the Sale Shares, as set
out in Clause 4.2;

“Purchase Price Statement” has the meaning given to such term in paragraph 1.1.
of Schedule 5 (Completion Accounts);



9

--------------------------------------------------------------------------------

“Relevant Claim” means a claim under this Deed or any other Transaction
Document;

“Resolved Claim” means a Relevant Claim that has been: (a) agreed in writing
between the Buyer and the Sellers as to both liability and quantum; (b) finally
determined by a court of competent jurisdiction from which there is no right of
appeal, or from whose judgment the relevant party is debarred (by passage of
time or otherwise) from making an appeal and which cannot be amended or modified
by way of legal means; or (c) unconditionally withdrawn by the Buyer in writing
to the Sellers;

“Restricted Period” means a period of [***] from the Completion Date;

“Sale Shares” means the 20 ordinary certificated registered shares issued by the
Company with a nominal value of CZK 100,000 each, the aggregate stated value of
CZK 2,000,000, being the entire issued share capital of the Company;

“Sellers’ Group” means the Sellers and any other body corporate which is from
time to time a direct or indirect: (i) parent undertaking of any Seller; (ii)
subsidiary undertaking of any Seller; or (iii) subsidiary undertaking of a
parent undertaking of any Seller; and (iv) any person who is a personally
related person (in Czech: osoba blízká) within the meaning of Section 22 of the
Czech Civil Code and/or any person connected (within the meaning of sections
1122 and 1123 Corporation Tax Act 2010) to the foregoing persons in (i) to (iii)
(inclusive) and any reference to “Sellers’ Group Company” and “any member of the
Sellers’ Group” shall be construed accordingly;

“Sellers’ Solicitors” means Bird & Bird s.r.o. advokátní kancelář of Na Příkopě
583/15 110 00 Prague 1, the Czech Republic;

“Software” means all computer programs, including operating system and
applications software, implementations of algorithms, and program interfaces,
whether in source code or object code form and all documentation, including user
manuals relating to the foregoing, used in the Business;

“Start-up Costs” means the sum of EUR 11,696,000;

“Tax” or “Taxation” has the meaning given to “Tax” or “Taxation” in the Tax
Deed;

“Tax Authority” has the meaning given to “Tax Authority” in the Tax Deed;

“Tax Claim” means a Tax Warranty Claim or a claim pursuant to the Tax Deed;

“Tax Deed” means the tax deed in the Agreed Form to be entered into between the
parties thereto on the date of this Deed;

“Tax Warranty” means any the warranties provided at paragraph 24 of Schedule 6
(Warranties);

“Tax Warranty Claim” means a claim for breach of the Tax Warranties;

“Transaction Documents” means this Deed, the Disclosure Letter, the Tax Deed,
the Escrow Account Agreement and any Agreed Form documents and such other
ancillary documents as may be required to give effect to the arrangements and
agreements set out in this Deed;



10

--------------------------------------------------------------------------------

“Total Payment” means the aggregate sum of the Purchase Price and the Axis
Repayment Amount;

“VAT” means:

(a)

any Tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

(b)

any other Tax of a similar nature, whether imposed by a member state of the
European Union in substitution for, or levied in addition to, such Tax referred
to in paragraph (a) above, or imposed elsewhere;

“Warranties” means the Fundamental Warranties, the Business Warranties and the
Tax Warranties, in each case, as set out in Schedule 6 (Warranties); and

“Working Capital Adjustment” means the sum of the current assets less current
liabilities of the Company as at the Effective Time and shown in the Completion
Accounts, calculated on a consolidated basis in accordance with the accounting
principles, policies, standards, practices, evaluation rules and estimation
techniques specified in this Schedule 5 (Completion Accounts).

1.2

In this Deed a reference to a clause or Schedule, unless the context otherwise
requires, is a reference to a clause of or a schedule to this Deed.

1.3

In this Deed, unless otherwise specified:

1.3.1

the word “including” and words of similar import shall mean “including, without
limitation,” unless otherwise specified;

1.3.2

words in the singular include the plural and in the plural include the singular
and a reference to one gender includes a reference to all genders;

1.3.3

a reference to a statute or a statutory provision is a reference to it as it is
in force for the time being taking account of any amendment, extension or
re-enactment and includes any subordinate legislation for the time being in
force made under it provided that any such amendment, extension or re-enactment
does not increase the liability of the Parties under this Deed;

1.3.4

any reference to any document other than this Deed is a reference to that other
document as amended, varied, supplemented, or novated (in each case, other than
in breach of the provisions of this Deed) at any time;

1.3.5

any reference to an “undertaking” shall be construed in accordance with section
1161 of the Companies Act 2006 and any reference to a “parent undertaking” or a
“subsidiary undertaking” means respectively a “parent undertaking” or
“subsidiary undertaking” as defined in sections 1162 and 1173(1) of the
Companies Act 2006, save that an undertaking shall be treated for the purposes
of the membership requirement in sections 1162(2)(b) and (d) and section
1162(3)(a) as a member of another undertaking even if its shares in that other
undertaking are registered in the name of (i) its nominee



11

--------------------------------------------------------------------------------

or (ii) another person (or its nominee) by way of security or in connection with
the taking of security;

1.3.6

any reference to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall, in respect of any jurisdiction other than England, be
deemed to include what most nearly approximates in that jurisdiction to the
English legal term; and

1.3.7

the obligations of the Sellers under this Deed and the other Transaction
Documents to which they are party shall be joint and several.

1.4

The headings in this Deed do not affect its interpretation.

1.5

The preamble and the schedules to this Deed form an integral part thereof.

2.

SALE OF SALE SHARES

2.1

The Sellers shall sell and the Buyer shall buy the Sale Shares on the terms and
subject to the terms of this Deed.

2.2

The Sellers shall sell the Sale Shares with full title guarantee free from any
Encumbrance and any other third party rights and the Buyer shall purchase the
Sale Shares with effect from and including the Completion Date, to the extent
that as from that date all rights and advantages accruing to the Sale Shares,
including any dividends or distributions declared or paid on the Sale Shares
after that date, shall belong to the Buyer.

2.3

The Sellers waive or agree to procure the waiver of any and all rights or
restrictions in respect of the Sale Shares that may have been conferred on the
Sellers by the Articles of Association or otherwise as may affect the
transactions contemplated by this Deed including:

2.3.1

any rights or restrictions of redemption, pre-emption, income, first refusal or
transfer it may have with respect to the Sale Shares; and

2.3.2

any rights to acquire or subscribe for any Sale Shares.

3.

COMPLETION

3.1

Simultaneously with the execution of this Deed, the Parties shall procure that
the obligations set out in Part A of Schedule 4 (Completion Obligations) have
been performed by each of the Parties.

3.2

Immediately following the Parties’ compliance with their respective obligations
in Part A of Schedule 4 (Completion Obligations), the sale and purchase of the
Sale Shares in accordance with the terms of this Deed (“Completion”) shall take
place when the Parties each perform their respective obligations set out in Part
B and Part C of Schedule 4 (Completion Obligations) at the offices of the
Sellers’ Solicitor or such other place as the Parties may agree.



12

--------------------------------------------------------------------------------

3.3

Each of the Parties, as appropriate, agrees to perform (or procure the
performance of) all such acts and/or to execute and deliver (or procure the
execution and delivery of) all such documents, as may be required by law or as
may be necessary or reasonably requested by the Buyer or the Sellers for the
purpose of (i) completing each of the Transaction Documents in accordance with
their terms, and (ii) vesting in the Buyer the full legal and beneficial title
to the Sale Shares and otherwise giving the Buyer and the Sellers the full
benefit of this Deed and any Transaction Document. Unless otherwise agreed, each
Party shall be responsible for its own costs and expenses incurred in connection
with the provisions of this Clause 3.

3.4

With effect as of the Completion Date:

3.4.1

the Buyer undertakes to refrain from (and shall procure that the Company and/or
any other member of the NVAX Group will refrain from) using, displaying or
otherwise referring to any of the logos, names or other markings of any of the
Sellers’ Group Companies in any of the NVAX Group’s activities; and

3.4.2

the Sellers undertake to refrain from (and shall procure that other members of
the Sellers’ Group will refrain from) using, displaying or otherwise referring
to any logos, names or other markings of the Company or any other references to
“Praha Vaccines”.

3.5

The Parties hereby expressly agree and acknowledge that from Completion, the
Sellers shall not have any obligations relating to the operation of any Material
Contracts.

4.

PURCHASE PRICE

4.1

The Purchase Price shall be satisfied in cash and shall be calculated in
accordance with this Clause 4.

4.2

The “Purchase Price” shall be the sum of:

4.2.1

the Initial Consideration;

4.2.2

the Start-up Costs;

4.2.3

the Escrow Amount (subject to Clauses 4.6, 4.7.4 and 5 (Escrow));

4.2.4

the Working Capital Adjustment; and

4.2.5

the Indebtedness Adjustment.

4.3

The Completion Payment shall be payable by the Buyer to the Sellers on the
Completion Date. All payments to be made to the Sellers under this Deed shall be
made in Euro by electronic transfer of immediately available funds to such
account(s) of the Sellers or an Affiliate of the Sellers as is/are notified to
the Buyer by or on behalf of the Sellers. Payment in accordance with this Clause
4.3 shall be a good and valid discharge of the Buyer’s obligation to pay the sum
in question and the Buyer shall not be concerned to see the application of the
monies so paid.



13

--------------------------------------------------------------------------------

4.4

The Escrow Amount shall be calculated and payable in accordance with Clauses
4.6, 4.7.4 and 5 (Escrow).

4.5

The Purchase Price shall insofar as legally permitted be deemed to be reduced by
the amount of any payment made to the Buyer for each and any claim under this
Deed or a claim under any Transaction Document.

4.6

Escrow Amount

4.6.1

Subject to the terms of this Clause 4.6, Clause 4.7.4 (if applicable) and Clause
5 (Escrow), the Sellers shall be entitled to receive the Escrow Amount on the
Escrow Release Date such amount to be satisfied out of, and deducted from, the
amount standing to the balance of the Escrow Account from time to time in
accordance with Clause 5 (Escrow).

4.6.2

If on the Escrow Release Date:

(a)

a Due Amount (or any part of it) is outstanding, the Buyer shall be entitled (at
its sole discretion) to satisfy all (to the extent possible) or part of the
Sellers’ liability to pay the Due Amount by way of set-off against the Escrow
Amount then payable, and to treat its obligation to pay such Escrow Amount as
being reduced pro tanto by the amount so set-off pursuant to this Clause 4.6.2;
and/or

(b)

if there is an Outstanding Claim, the Buyer shall be entitled (at its sole
discretion) to withhold from the Escrow Amount then payable an amount equal to
the Estimated Liability or, if lower, the full amount of the Escrow Amount.

Where the provisions of Clause 4.6.2(b) apply, the Buyer and the Sellers shall
use all reasonable endeavours to agree the Estimated Liability in respect the
Outstanding Claim as soon as possible and in any event at least five (5)
Business Days prior to the Escrow Release Date. If they fail to resolve such
matters five (5) Business Days prior to the Escrow Release Date, the Buyer or
the Sellers may refer such matter in dispute to an Expert for a resolution in
accordance with the procedure set out in paragraph 3 of Schedule 5 (Completion
Accounts) mutatis mutandis and the Parties agree that no amounts shall be
released from the Escrow Account pending the Expert’s determination of the
relevant matter in dispute.

4.6.3

Nothing in this Clause 4.6 shall prejudice, limit or otherwise affect:

(a)

any right or remedy the Buyer may have against the Sellers from time to time,
whether arising under this Deed or any other Transaction Documents; or

(b)

the Buyer’s right to recover against the Sellers, whether before or after the
payment of the Escrow Amount is made in accordance with this Deed.



14

--------------------------------------------------------------------------------

4.6.4

Any amount withheld by the Buyer in accordance with this Clause 4.6 shall not be
regarded as imposing any limit on the amount of any claims under this Deed or
any other Transaction Documents.

4.6.5

If a Due Amount is not satisfied in full by way of set-off under this Clause
4.6, nothing in this Deed shall prevent or otherwise restrict the Buyer’s right
to recover the balance from the Sellers and the Due Amount (to the extent not so
satisfied) shall remain fully enforceable against the Sellers.

4.7

Determination of the Completion Accounts and the adjustment of the Purchase
Price

4.7.1

Following Completion the Parties shall procure that the Completion Accounts and
the Purchase Price Statement are prepared and agreed or determined (as the case
may be) in accordance with Schedule 5 (Completion Accounts) and shall be final
and binding on the Parties in the absence of manifest error or fraud.

4.7.2

Working Capital Adjustment

The following payments shall be made on or before the Adjustment Date:

(a)

the Buyer shall pay, or cause an Affiliate to pay, the Sellers an amount equal
to 100 per cent. of the Working Capital Adjustment if the amount is a positive
number; or

(b)

the Sellers shall pay, or cause an Affiliate to pay, the Buyer an amount equal
to 100 per cent. of the Working Capital Adjustment if the amount is a negative
number.

4.7.3

Indebtedness Adjustment

The following payments shall be made on or before the Adjustment Date:

(a)

if the aggregate sum of the Indebtedness as set out in the Purchase Price
Statement exceeds the Estimated Indebtedness, the Sellers shall pay, or cause an
Affiliate to pay, the Buyer an amount equal to 100 per cent. of the amount by
which the Indebtedness set out in the Purchase Price Statement exceeds the
Estimated Indebtedness; or

(b)

if the aggregate sum of the Indebtedness as set out in the Purchase Price
Statement is less than the Estimated Indebtedness, the Buyer shall pay, or cause
an Affiliate to pay, the Sellers an amount equal to 100 per cent. of the amount
by which the Estimated Indebtedness set out in the Purchase Price Statement
exceeds the Indebtedness.

4.7.4

Any payment due to the Buyer under Clauses 4.7.2 and 4.7.3 shall be made by
electronic transfer to such account of the Buyer, an affiliate of the Buyer, or
NVAX’s Solicitors as is notified to the Sellers by or on behalf of the Buyer no
later than five (5) Business Days before the Adjustment Date and such payment
must be made without undue delay, provided that the Buyer may



15

--------------------------------------------------------------------------------

elect in writing that any such amount due to the Buyer from the Sellers pursuant
to Clause 4.7.2(b) or Clause 4.7.3(a) may be satisfied by way of set-off against
the Escrow Amount which may be due to the Sellers.

4.7.5

Any payment due to the Sellers under Clauses 4.7.2 and 4.7.3 shall be made by
electronic transfer to such account(s) of the Sellers or an affiliate of the
Sellers as is/are notified to the Buyer by or on behalf of the Sellers no later
than five (5) Business Days before the Adjustment Date and such payment must be
made without undue delay.

4.7.6

If, at the Adjustment Date, any amount is due for payment by the Sellers to the
Buyer in respect of a claim in respect of the Warranties or a claim under any
Transaction Document, the Buyer shall be entitled (at its sole discretion) to
satisfy all (to the extent possible) or part of the Sellers’ outstanding payment
obligation by way of set-off against any amount that is payable by the Buyer
under Clause 4.7.2(a) or Clause 4.7.3(b) to treat its obligation to pay that sum
as being reduced pro tanto by the amount so set off.

5.

ESCROW

5.1

The Buyer shall pay the Escrow Amount into the Escrow Account on the Completion
Date. The Escrow Amount (together with any accrued interest thereon) shall only
be applied in accordance with the provisions of Clause 4.6, Clause 4.7.4 (if
applicable), this Clause 5 and the terms of the Escrow Account Agreement.

5.2

The Buyer and the Sellers shall procure that, on the Escrow Release Date, the
Escrow Amount less than any amounts to be reduced pursuant to Clauses 4.6 and
4.7.4  shall be released to the Sellers in accordance with the terms of the
Escrow Account Agreement.

5.3

The receipt by NVAX’s Solicitors or the Sellers of any payment made out of the
Escrow Account shall be an absolute discharge of the paying party (and the
paying party shall not be concerned to see the application of any such amount
thereafter).

5.4

Interest which accrues on the Escrow Account shall (after deduction of any
amounts required by law) follow the capital and be released to the Party or
Parties entitled thereto contemporaneously with, and proportionately to, the
release of the capital. The liability to Tax on any interest on any amount in
the Escrow Account shall be borne by the party ultimately entitled to that
interest.

5.5

Any payments (including payments of interest) made under this Clause 5 shall be
made subject to any deductions or withholdings required by law (if any).

5.6

Fifty per cent. of any fees and/or negative interest rate charge payable to the
Escrow Account Agent shall be paid by the Buyer and fifty per cent. of any fees
and/or negative interest rate charge payable to the Escrow Account Agent shall
be paid by the Sellers. The amount of such fees and negative interest rate
charge and their payment are set out in the Escrow Account Agreement.

5.7

The Buyer and the Sellers agree to promptly provide such instructions to the
Escrow Account Agent (where relevant in the form specified in the Escrow Account



16

--------------------------------------------------------------------------------

Agreement), and to take all other actions as shall be necessary to give effect
to the provisions of Clause 4 (Purchase Price), this Clause 5 and the terms of
the Escrow Account Agreement.

5.8

If at any time following the date upon which the Escrow Amount falls due for
payment in accordance with Clause 4.6:

5.8.1

all Outstanding Claims have become Resolved Claims; and

5.8.2

there is a nil balance standing to the credit of the Escrow Account,

the Buyer and the Sellers shall promptly instruct the Escrow Account Agent to
close the Escrow Account.

6.

WARRANTIES

6.1

Seller Warranties

6.2

The Sellers warrant to the Buyer that each of the Warranties is true and
accurate and is not misleading at the date of this Deed.

6.3

Each Business Warranty and Tax Warranty is given subject to and is qualified by:

6.3.1

any matter or fact which is specifically provided in the Transaction Documents;

6.3.2

to the extent Disclosed, any matter contained in the Disclosure Information;

6.3.3

all matters and information which would be revealed by an inspection or search
of the Public Sources on the date of this Deed.

6.4

[***].

6.5

The Fundamental Warranties shall not be qualified in any way and:

6.5.1

are separate and independent and, unless expressly provided to the contrary, are
not limited or restricted by reference to or inference from the terms of any
other provision of this Deed or any other Warranty; and

6.5.2

shall not in any respect be extinguished or affected by the execution of this
Deed and/or Completion,

provided that the Sellers’ aggregate liability for a breach of Fundamental
Warranties shall not exceed [***]. The Sellers shall not be liable in respect of
a Fundamental Warranty Claim unless written notice of such claim is served upon
the Sellers on or before the [***] anniversary of the Completion Date.



6.6

Where any statement in the Warranties is qualified by the expression “to the
best of the knowledge, information and belief of the Sellers” or “so far as the
Sellers are aware” or any similar expression, the Sellers shall be deemed to
have knowledge of:

6.6.1

anything of which any of [***] has knowledge;



17

--------------------------------------------------------------------------------

6.6.2

anything of which such person ought reasonably to have knowledge given his
particular position in, and responsibilities to, the Company; and

6.6.3

anything of which such person would have knowledge had he made due and careful
enquiry immediately before giving the Warranties.

6.7

Any claim under the Warranties shall be limited in accordance with Schedule 7
(Limitations on Liability) provided that none of the provisions in Schedule 7
shall apply:

6.7.1

in the case of any fraud, fraudulent misrepresentation, dishonesty or wilful
concealment on the part of the Sellers, any member of the Sellers’ Group or the
Company or any of their respective agents, officers, board or supervisory board
members or employees; or

6.7.2

in relation to any of the Fundamental Warranties.

6.8

Each Seller undertakes to the Buyer that in the event of any claim being made
against it arising out of or in relation to any Transaction Document it will not
(and will procure no member of the Sellers’ Group will) bring any claim against
the Company (or any of its directors, officers, board or supervisory board
members, employees, agents or advisors) on which or on whom it may have relied
before agreeing to the terms of this Deed and/or the Tax Deed or authorising any
statement in the Disclosure Letter.  To the extent that any such claim exists,
each Seller irrevocably waives (and shall ensure that each member of the
Sellers’ Group shall waive) the right to bring any such claim against or recover
any sums the Company (or any of its directors, officers, board or supervisory
board members, employees, agents or advisors) in relation to such claim. The
Company and any of its directors, officers, board or supervisory board members,
employees, agents or advisors may enforce the terms of this Clause 6.8 in
accordance with the Contracts (Rights of Third Parties) Act 1999, provided that:

6.8.1

any such third party shall obtain the written consent of the Buyer; and

6.8.2

any such third party shall not be entitled to assign its rights under this
Clause 6.8.

6.9

Buyer Warranties

The Buyer warrants to the Sellers that each of the below warranties is true and
accurate and is not misleading as at the date of this Deed:

6.9.1

the Buyer has full power and authority (without requiring the consent of any
other person) and has taken all necessary corporate (or other) actions and
obtained all corporate authorisations and consents to enter into and exercise
its rights and perform its obligations under this Deed, together with any of the
Transaction Documents to be executed by the Buyer;

6.9.2

this Deed and any of the Transaction Documents to be executed by the Buyer will,
when executed, constitute lawful, valid and binding obligations of the Buyer in
accordance with their respective terms;



18

--------------------------------------------------------------------------------

6.9.3

the execution and delivery of this Deed (and any of the Transaction Documents to
be executed by the Buyer) and the performance of and compliance with their terms
and provisions will not:

(a)

conflict with or result in a breach of, or constitute a default under, any
agreement or instrument to which the Buyer is a party or by which it is bound;

(b)

conflict with or result in a breach of any law, regulation, order, writ,
injunction or decree of any court or agency or Governmental Entity; or

(c)

require any consent or approval of, or require any notice to or any registration
with, any Governmental Entity that has not been unconditionally and irrevocably
obtained or made at the date of this Deed;

6.9.4

the Buyer has been duly incorporated and is validly existing under the laws of
its jurisdiction of incorporation; and

6.9.5

the Buyer is not insolvent or unable to pay its debts and has not stopped paying
its debts as they fall due.

7.

PROTECTION OF GOODWILL

7.1

Each of the Sellers and the CPG Guarantor undertakes to the Buyer and each
member of the NVAX Group that save with the prior written consent of the Buyer,
it will not and will procure that none of their respective Affiliates will,
directly or indirectly during the Restricted Period:

7.1.1

solicit the services of, endeavour to entice away from the Company or employ (or
see to solicit the services of, endeavour to entice away from the Company or
employ) any officer, director, senior or managerial employee, consultant,
service provider or supplier of the Company (whether or not such person would
commit any breach of his contract of employment or engagement by reason of
leaving the service of the Company);

7.1.2

solicit business from any customer or client of the Company for the purpose of
providing that customer or client with products and/or services which are the
same as or similar to any product and/or services which is was involved in
providing to that customer or client at any time in the 12 month preceding the
date of this Deed;

7.1.3

interfere or seek to interfere with contractual or other trade relations between
the Company and any of its customers, clients and/or suppliers; or

7.1.4

do or say anything which is harmful to the Company’s goodwill as subsisting at
the date of this Deed at any time to any person who has dealt with the Company
at any time during the 12 months prior to the date of this Deed.

7.2

Notwithstanding the provisions of Clause 7.1, the Buyer agrees and acknowledges
that the Sellers and other members of the Seller’s Group are engaged in the
business of the



19

--------------------------------------------------------------------------------

manufacture of vaccines and the Sellers and the other members of the Sellers’
Group shall not be prohibited from soliciting the services of, or otherwise
contracting with, any suppliers, service providers and/or consultants who supply
and/or provide services (as the case may be) to the Sellers’ Group in the
ordinary course of the business of the Sellers’ Group without detriment to the
Company.

7.3

Each of the Sellers and CPG Guarantor agrees (having taken independent legal
advice) that the undertakings contained in Clause 7.1 are reasonable and
necessary for the protection of the legitimate interests of the Buyer and the
NVAX Group and that these restrictions do not work harshly on it.

7.4

Each of the undertakings contained in Clause 7.1 is a separate undertaking by
each of the Sellers and the CPG Guarantor and shall be enforceable by the Buyer
(on its own behalf and on behalf of the Company and any other member of the NVAX
Group) separately and independently of its right to enforce any one or more of
the other covenants contained in Clause 7.1 and if one or more of the
undertakings is held to be against the public interest or unlawful or in any way
an unreasonable restraint of trade, the remaining undertakings shall continue to
bind each Seller and the CPG Guarantor.

7.5

Each of the Buyer, the Sellers and the CPG Guarantor further agree that, without
prejudice to any other remedy which may be available to the Buyer, the Buyer
shall be entitled to seek injunctive or other equitable relief in relation to
any breach or prospective breach of the undertakings in Clause 7.1, it being
acknowledged that an award of damages may not be an adequate remedy for such a
breach.

8.

GUARANTEE

8.1

The CPG Guarantee and CPG Guarantor Warranties

8.1.1

The CPG Guarantor hereby:

(a)

absolutely, unconditionally and irrevocably guarantees to the Buyer the prompt
and full discharge by the Sellers of all of the liabilities and obligations of
the Sellers under this Deed (including, without limitation, pursuant to Clauses
2, 3, 6.1, 7 and 9) and any other Transaction Document (the “ CPG Obligations”)
in accordance with the terms hereof (the “CPG Guarantee”); and

(b)

agrees that if the Sellers fail to perform and timely discharge all or any of
the CPG Obligations, the CPG Guarantor shall, upon demand perform or discharge
the same.

8.1.2

The CPG Guarantor acknowledges that the CPG Guarantee is an absolute and
unconditional guarantee of payment and performance and not merely of collection.

8.1.3

The CPG Guarantor as principal obligor and as a separate and independent
obligation and liability from its obligations and liabilities under this Clause
8 agrees to indemnify and keep indemnified the Buyer in full and on demand from
and against all and any losses, cost, claims, liabilities, damages, demands and
expenses (including reasonable legal fees) suffered or incurred



20

--------------------------------------------------------------------------------

by the Buyer arising out of, or in connection with, the enforcement of the CPG
Guarantee and any failure of the Sellers (or their respective successor in
interest) to perform or discharge any of the obligations.

8.1.4

To the fullest extent permitted by law, the CPG Guarantor waives diligence,
protest, notice of protest, presentment, demand of payment, notice of dishonour
and all other suretyship defences other than the defence of actual payment
and/or performance.  No beneficiary of the CPG Guarantee shall be obligated to
file any claim relating to the CPG Obligations in the event that any of the
Sellers becomes subject to a bankruptcy, reorganization or similar proceeding,
and the failure to so file shall not affect the CPG Guarantor’s obligations
hereunder.

8.1.5

The CPG Guarantor’s liability under the CPG Guarantee shall not be affected by
any waiver, concession, allowance of time, compromise or forbearance given to,
or made with, the Sellers (or any successor in interest).

8.1.6

Where an obligation of any of the Sellers has arisen and/or a liability of the
Sellers has been incurred and any such obligation or liability remain
unsatisfied, the beneficiaries of the CPG Guarantee do not have to pursue any
remedy against the Sellers (or its successor in interest) before proceeding
against the CPG Guarantor under the CPG Guarantee.  As long as any liability
incurred by the Sellers (or their respective successor in interest) to the Buyer
guaranteed under the CPG Guarantee remains unsatisfied, the CPG Guarantor shall
not, in respect of any payment made or liability arising under the CPG
Guarantee, effect (or try to effect) any recovery from the Sellers (or their
respective successor in interest), whether by receipt of money, set-off, proof
of debt, enforcement of security or otherwise. For the avoidance of doubt, any
demand under the CPG Guarantee shall be made after the dispute resolution
mechanism available to the Buyer under this Deed against the Sellers has first
been exhausted.

8.1.7

The CPG Guarantor agrees that the CPG Guarantee constitutes a continuing
guarantee and will remain in full force and effect by way of a continuing
security regardless of any intermediate payment for discharge in whole or in
part until no sum remains payable (or could be required to be paid) by the
Sellers to the Buyer in respect of the CPG Obligations.  The CPG Guarantee may
be enforced as many times as may be necessary to enforce the CPG Obligations.
Furthermore, the CPG Guarantor’s obligations under the CPG Guarantee are
additional to, and not in substitution for, any security or other guarantee or
indemnity at any time existing in favour of any person, whether from or by the
CPG Guarantor or otherwise and whether in respect of the same or similar
obligations or otherwise.

8.1.8

The CPG Guarantor warrants to the Buyer that as at the date of this Deed:

(a)

it has full power and authority (without requiring the consent of any other
person) and has taken all necessary corporate (or other) actions and obtained
all corporate authorisations and consents to enter into and exercise its rights
and perform its obligations under this Deed, together with any of the
Transaction Documents to be executed by it;



21

--------------------------------------------------------------------------------

(b)

this Deed and any of the Transaction Documents to be executed by it will, when
executed, constitute lawful, valid and binding obligations on it in accordance
with their respective terms.;

(c)

the execution and delivery of this Deed (and any of the Transaction Documents to
be executed by it) and the performance of and compliance with their terms and
provisions will not:

(i)

conflict with or result in a breach of, or constitute a default under, any
agreement or instrument to which it is a party or by which it is bound; or

(ii)

conflict with or result in a breach of any law, regulation, order, writ,
injunction or decree of any court or agency or Governmental Entity;

(d)

it has been duly incorporated and is validly existing under the laws of its
jurisdiction of incorporation; and

(e)

it is not insolvent or unable to pay its debts and has not stopped paying its
debts as they fall due.

8.2

The NVAX Guarantee and NVAX Guarantor Warranties

8.2.1

The NVAX Guarantor hereby:

(a)

absolutely, unconditionally and irrevocably guarantees to the Sellers the prompt
and full discharge by the Buyer of the payment obligations of the Buyer in
respect of the Purchase Price in accordance with the terms hereof (the “NVAX
Obligations”) (the “NVAX Guarantee”); and

(b)

agrees that if the Buyer shall fail to perform and timely discharge all or any
of the NVAX Obligations, the NVAX Guarantor shall, upon demand perform or
discharge the same.

8.2.2

The NVAX Guarantor acknowledges that the NVAX Guarantee is an absolute and
unconditional guarantee of payment and not merely of collection.

8.2.3

The NVAX Guarantor as principal obligor and as a separate and independent
obligation and liability from its obligations and liabilities under this Clause
8 agrees to indemnify and keep indemnified the Buyer in full and on demand from
and against all and any losses, cost, claims, liabilities, damages, demands and
expenses (including reasonable legal fees) suffered or incurred by the Sellers
arising out of, or in connection with, the enforcement of the NVAX Guarantee and
any failure of the Buyer (or its successor in interest) to perform or discharge
any of the obligations.

8.2.4

To the fullest extent permitted by law, the NVAX Guarantor waives diligence,
protest, notice of protest, presentment, demand of payment, notice of dishonour
and all other suretyship defences other than the defence of actual



22

--------------------------------------------------------------------------------

payment and/or performance.  No beneficiary of the NVAX Guarantee shall be
obligated to file any claim relating to the NVAX Obligations in the event that
the Buyer becomes subject to a bankruptcy, reorganization or similar proceeding,
and the failure to so file shall not affect the NVAX Guarantor’s obligations
hereunder.

8.2.5

The NVAX Guarantor’s liability under the NVAX Guarantee shall not be affected by
any waiver, concession, allowance of time, compromise or forbearance given to,
or made with, the Buyer (or any successor in interest).

8.2.6

Where an obligation of any of the Buyer has arisen and/or a liability of the
Buyer has been incurred and any such obligation or liability remain unsatisfied,
the beneficiaries of the NVAX Guarantee do not have to pursue any remedy against
the Buyer (or its successor in interest) before proceeding against the NVAX
Guarantor under the NVAX Guarantee.  As long as any liability incurred by the
Buyer (or its successor in interest) to the Buyer guaranteed under the NVAX
Guarantee remains unsatisfied, the NVAX Guarantor shall not, in respect of any
payment made or liability arising under the NVAX Guarantee, effect (or try to
effect) any recovery from the Buyer (or its successor in interest), whether by
receipt of money, set-off, proof of debt, enforcement of security or otherwise.
For the avoidance of doubt, any demand under the NVAX Guarantee shall be made
after the dispute resolution mechanism available to the Sellers under this Deed
against the Buyer has first been exhausted.

8.2.7

The NVAX Guarantor agrees that the NVAX Guarantee constitutes a continuing
guarantee and will remain in full force and effect by way of a continuing
security regardless of any intermediate payment for discharge in whole or in
part until no sum remains payable (or could be required to be paid) by the Buyer
to the Sellers in respect of the NVAX Obligations.  The NVAX Guarantee may be
enforced as many times as may be necessary to enforce the NVAX Obligations but
the Sellers shall in no event be entitled to seek an amount in excess of the
payment obligations of the Buyer in respect of the Purchase Price payable in
accordance with the terms of this Deed.  Furthermore, the NVAX Guarantor’s
obligations under the NVAX Guarantee are additional to, and not in substitution
for, any security or other guarantee or indemnity at any time existing in favour
of any person, whether from or by the NVAX Guarantor or otherwise and whether in
respect of the same or similar obligations or otherwise. The Parties agree that
the NVAX Guarantee shall terminate and cease to have any effect whatsoever in
the event the this Deed is terminated (and there is no NVAX Obligation
outstanding as at termination), and/or the Purchase Price has been paid by on or
behalf of the Buyer.

8.2.8

The NVAX Guarantor warrants to the Sellers that as at the date of this Deed:

(a)

it has full power and authority (without requiring the consent of any other
person) and has taken all necessary corporate (or other) actions and obtained
all corporate authorisations and consents to enter into and exercise its rights
and perform its obligations under this Deed, together with any of the
Transaction Documents to be executed by it;



23

--------------------------------------------------------------------------------

(b)

this Deed and any of the Transaction Documents to be executed by it will, when
executed, constitute lawful, valid and binding obligations on it in accordance
with their respective terms;

(c)

the execution and delivery of this Deed (and any of the Transaction Documents to
be executed by it) and the performance of and compliance with their terms and
provisions will not:

(i)

conflict with or result in a breach of, or constitute a default under, any
agreement or instrument to which it is a party or by which it is bound; or

(ii)

conflict with or result in a breach of any law, regulation, order, writ,
injunction or decree of any court or agency or Governmental Entity;

(d)

it has been duly incorporated and is validly existing under the laws of its
jurisdiction of incorporation; and

(e)

it is not insolvent or unable to pay its debts and has not stopped paying its
debts as they fall due.

9.

FURTHER ASSURANCE AND OTHER OBLIGATIONS

9.1

Further Assurance

Each Party shall, and shall use all reasonable endeavours to procure that any
necessary third party shall, promptly execute and deliver such documents and
perform such acts as the other Party may reasonably require for the purpose of
giving full effect to this Deed and any of the Transaction Documents.

9.2

Sellers’ covenant relating to information requirements

The Sellers acknowledge that NVAX Guarantor is a U.S. public company with its
shares listed on the Nasdaq Global Select Market (“Nasdaq”) and subject to
various reporting, disclosure and filing requirements under law. The Sellers
covenant and agree to cooperate with NVAX Guarantor’s reasonable requests in
order to prepare the pro forma financial statements and historical financial
statements required to be filed by the NVAX Guarantor with the Securities and
Exchange Commission (the “SEC”), in connection with the NVAX Guarantor’s
obligations to report the Proposed Transaction on a Current Report on Form 8-K,
or as otherwise required or permitted by law.  The Sellers acknowledge that the
filings described in this Clause 9.2 necessitate timely cooperation, including
cooperation in the performance of incremental audit procedures necessary, by the
Sellers to facilitate the execution and filing of an accountant’s consent. The
Sellers covenant and agree to promptly cooperate from and after the date hereof
to facilitate such actions and to supply the requested information as described
in this Clause 9.2. [***]

9.3

Transitional Services

If, within 90 days of the Completion Date, the Buyer identifies any service
reasonably required for the operation of the Business and/or the Company’s
operations as at



24

--------------------------------------------------------------------------------

Completion, in each case, that is supplied directly or indirectly by a member of
the Seller’s Group prior to Completion or is provided on terms requiring the
Company to be a member of the Sellers’ Group (each a “Transitional Service”),
the Parties agree and undertake that the Sellers and the Buyer shall promptly
negotiate in good faith a transitional services agreement (including a schedule
of Transitional Service to be appended thereto which shall include a detailed
description of each service, the related service levels and any dependencies, a
mechanism for amending the services and adding any additional service that meet
the criteria of being a Transitional Service, all related costs (including third
party costs) and the methodology for the calculation of them, the duration of
the service, which cannot exceed 12 month from the date of the transitional
services agreement, the duration of any notice period required to terminate a
service, details of a separation plan to allow for the seamless transition of
all services).

9.4

Post-Completion filing

Following Completion, the Sellers shall perform (or procure the performance of)
all such acts and/or execute and file (or procure the execution and filling of)
all such documents, as may be required by law for the purpose of deregistering
from respective registers any and all security established over the assets of
the Company in connection with the Axis Facility Agreement.

9.5

Buyer Undertaking – Praha Employees and [***]

Each of the Buyer and the NVAX Guarantor undertakes to the Sellers and the CPG
Guarantor that save with the prior written consent of the CPG Guarantor, it will
not and will procure that no member of the NVAX Group will use in any material
respect any Know-how in the possession of any person who is at the date of this
Deed an employee of the Company to [***].

9.6

Seller Group Release of the Company

At Completion, the Sellers hereby agree to (and shall procure that each member
of the Sellers’ Group shall) fully and irrevocably release and discharge the
Company from any and all:

9.6.1

claims, debts, demands and/or any other amounts owing to the Sellers or any
member of the Sellers’ Group has or may have against the Company; and

9.6.2

duties, obligations and liabilities that the Company has, or may have, to the
Sellers or any member of the Sellers’ Group as at the date of this Deed,

whether arising before, on or after the date of Completion.

9.7

Seller indemnity

The Sellers unconditionally and irrevocably agree, as a continuing obligation,
to indemnify and hold the Buyer harmless with respect to any loss which the
Buyer or the Company may incur at any time or from time to time from the date of
this Deed (whether by way of finally determined damages or settlement) and all
reasonable third party costs and expenses (including legal fees), in each case,
on a Euro for Euro basis, as a result of any breach of the Data Protection
Legislation and all other applicable laws and regulations regulating data
protection, privacy or the recording, monitoring or



25

--------------------------------------------------------------------------------

interception of communications, including but not limited to (i) any penalties,
fines or other measures imposed on the Company by the relevant Government Entity
(including, without limitation, any Data Protection Authority) and (ii) any
claims by third parties for damages or compensation relating to data protection
and/or privacy matters.

9.8

Post Closing Domain Name transfer

The Seller shall, as soon as reasonably practicable following Completion and in
any event within 10 Business Days of notice from the Company, procure that the
domain name prahavaccines.cz which as at the date of this Deed is registered in
the name of [***] be transferred to and registered in the Company at no cost to
the Company or the NVAX Group (the “Domain Name Transfer”). The Sellers
undertake to the Buyer to take all such action required to effect the Domain
Name Transfer in accordance with the provisions of this Clause 9.8.

9.9

Data Room Post-Completion Deliverable

As promptly as practicable following Completion, the Sellers shall deliver to
the Buyer or its nominee a PDF copy of the Data Room Comfort Letter signed by
Intralinks delivered by email together with a USB copy of the Data Room.

10.

OTHER PROVISIONS

10.1

Announcements and Confidentiality

10.1.1

No Party to this Deed shall make any public announcements, press releases,
communications, circular or disclosures in respect of this Deed or the
transactions contemplated hereby without the prior written consent of the Buyer
and the Sellers; provided that, this Clause 10.1.1 and Clause 10.1.2 do not
apply to public announcements or disclosure: (i)  which is required by
applicable law, a court of competent jurisdiction or a competent judicial,
governmental, supervisory or regulatory body or any other Governmental Entity;
(ii) otherwise made by the Buyer or any member of the NVAX Group or any member
of the Sellers’ Group in connection with the reporting requirements of the NVAX
Guarantor/CPG Guarantor (as relevant) as a public listed company: (w) under
applicable laws; (x) by an auditor of any member of the NVAX Group or the
Sellers’ Group; (y) under the rules or guidelines of any stock exchange on which
the NVAX Guarantor is listed; or (z) in connection with the NVAX Guarantor’s or
CPG Guarantor’s communications with its public shareholders and such disclosure
is reasonably necessary for the purposes of public communications.
Notwithstanding this Clause 10.1.1, the Parties may, subject to the terms and
conditions of this Deed, make internal announcements to their respective
employees and Affiliates and communicate with Governmental Entities regarding
this Deed and the transactions contemplated herein.

10.1.2

Subject to Clauses 10.1.1 and 10.1.3, each Party shall treat as strictly
confidential and not disclose or use any information received or obtained as a
result of entering into this Deed (or any Transaction Document) which relates
to:



26

--------------------------------------------------------------------------------

(a)

the existence and the provisions of this Deed and of any agreement entered into
pursuant to this Deed;

(b)

the negotiations relating to this Deed (and any such other agreements);

(c)

(in the case of the Sellers and the CPG Guarantor), any Confidential Information
including any information or trade secrets relating to the Business and/or the
Company and any other information relating to the business, financial or other
affairs (including future plans and targets) of the NVAX Group.

10.1.3

Clause 10.1.2 shall not prohibit disclosure or use of any information if and to
the extent:

(a)

the disclosure or use is required to vest the full benefit of this Deed and any
transactions contemplated hereby;

(b)

the disclosure or use is required to perform its obligations under this Deed or
any agreement entered into pursuant to this Deed;

(c)

the disclosure is made to a Tax Authority in connection with the Tax affairs of
the disclosing Party or an Affiliate;

(d)

the information is or becomes publicly available (other than by breach of this
Deed or any other confidentiality obligation owed by the Parties);

(e)

such disclosure or use is required for the purpose of any judicial or arbitral
proceedings arising out of this  Deed or any other Transaction Document;

(f)

the disclosure is made to the professional advisers, insurers, auditors or
bankers of a Party or (in the case of the Buyer) providers or potential
providers financing and their respective professional advisers, in each case, on
a need-to-know basis, provided that the recipient is either bound by
professional duties of confidentiality or has undertaken to comply with this
Clause 10.1.3 in respect of such information as if it were a Party;

(g)

the disclosure is required by applicable law or regulation, by any competent
judicial, governmental or regulatory body, or by the rules of any recognised
stock exchange provided that, to the extent reasonably practicable and permitted
by law, the Party under the obligation to make disclosure shall use its
reasonable efforts to notify the other Party before making the disclosure. Each
Party agrees that the obligation to notify the other Party pursuant to this
Clause 10.1.3(g) shall not apply to any bona fide routine disclosures made to a
Governmental Entity pursuant to a process or request not specifically targeted
at the other Party; or



27

--------------------------------------------------------------------------------

(h)

the other Parties have given prior written approval to the disclosure or use.

10.1.4

Each member of the NVAX Group and of the Sellers’ Group may enforce the terms of
this Clause 10.1 subject to and in accordance with the provisions of the
Contracts (Rights of Third Parties) Act 1999.

10.2

Successors and Assigns

10.2.1

This Deed is personal to the Parties and, accordingly, subject to Clauses 10.2.2
and 10.3, neither Party shall be entitled to assign, transfer or create any
trust in respect of the benefit or burden of any provision of this Deed, without
the prior written consent of the other Parties.

10.2.2

All or any of the Buyer’s rights under this Deed or any of the Transaction
Documents which are referred to in this Deed and to which the Company and/or any
or all of the Sellers are a party may (notwithstanding any other provisions
contained in this Deed or any of the Transaction Documents) be assigned or
transferred by the Buyer to or in favour of :

(a)

any other NVAX Group Company (or by any such NVAX Group Company to or in favour
of any other NVAX Group Company); and/or

(b)

any person by way of security for borrowings of any NVAX Group Company or by any
liquidator, administrator or receiver of any NVAX Group Company or by any other
person entitled to enforce such security,

and in any such case, the Buyer shall notify in writing the Company and the
Sellers accordingly.

10.3

Third Party Rights

10.3.1

Any provision of this Deed which confers a benefit upon any member of the NVAX
Group (the “Third Parties”) is intended to be enforceable by the Third Parties
under the Contracts (Rights of Third Parties) Act 1999. For the avoidance of
doubt, such provisions shall include Clauses 6 (Warranties) and 7 (Protection of
Goodwill) of this Deed.

10.3.2

No other provisions of this Deed which confer benefits upon any third party
shall be enforceable pursuant to Contracts (Rights of Third Parties) Act 1999 by
any such third party.

10.3.3

Notwithstanding the provisions of Clause 10.3.1, the Parties may amend, vary or
terminate this Deed in such a way as may affect any rights or beliefs of any
Third Party, which are directly enforceable against the parties under the
Contracts (Rights of Third Parties) Act 1999, without the consent of such Third
Party.

10.3.4

Any Third Party entitled pursuant to the Contracts (Rights of Third Parties) Act
1999 to enforce any rights or benefits conferred on it by this Deed may



28

--------------------------------------------------------------------------------

not veto any amendment, variation or termination of this Deed, which is proposed
by the Parties and which may affect the rights or benefits of the Third Party.

10.4

Variation

10.4.1

This Deed may be varied only by a document signed by or on behalf of each of the
Parties to this Deed.

10.4.2

Except as otherwise expressly provided herein, no amendment, modification or
waiver of any of the provisions of this Deed shall be effective against any
Party, unless each Party has consented to such amendment, modification or waiver
in writing and no course of dealing between the Parties or any delay in
exercising any rights hereunder by any of them shall operate as a waiver of any
rights.

10.4.3

The rights and remedies under this Deed are cumulative except as expressly
provided in this Deed, and not exclusive of any rights and remedies provided by
law. No failure or delay by any Party in exercising any right or remedy provided
by law or under this Deed shall impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude it or its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any further exercise of it or the exercise of any other remedy.

10.5

Costs

Each Party shall pay the costs and expenses incurred by it in connection with
the entering into and completion of this Deed.

10.6

Notices

Any notice or other communication to be given or made under or in connection
with this Deed (each a “Notice”) must be given in writing to the Party due to
receive such Notice and must be signed by or on behalf of the person giving it.

10.7

Method of Service

A Notice must be served in one of the following ways:

10.7.1

by hand – by hand to the relevant address specified in Clause 10.10; or

10.7.2

by post – by prepaid first-class post to the relevant address specified in
Clause 10.10; or

10.7.3

by airmail – by prepaid international airmail to the relevant address specified
in Clause 10.10.

10.8

Deemed Delivery

Unless there is evidence that it was received earlier, a Notice is deemed given,
as follows:



29

--------------------------------------------------------------------------------

10.8.1

by hand – upon delivery, if delivered during a Business Day or at the start of
the next Business Day, if delivered at any other time; or

10.8.2

by post – at the start of the second Business Day after the date of posting; or

10.8.3

by airmail – at the start of the fourth Business Day after posting.

10.9

In Clause 10.8, “during a Business Day” means any time between 9.30am and 5.30pm
on a Business Day based on the local time where the recipient of the Notice is
located.  References to “the start of [a] Business Day” and “the end of [a]
Business Day” shall be construed accordingly.

10.10

Address for Service

Notices shall be addressed as follows:

10.10.1

notices for the Buyer and the NVAX Guarantor shall be addressed and sent to the
address indicated at the front of this Deed, with copies (which of themselves
shall not constitute Notice for the purposes of this Clause) to (i) Will Rosen
of Ropes & Gray International LLP, 60 Ludgate Hill, London EC4M 7AW, United
Kingdom and emailed at the same time to Will.Rosen@ropesgray.com and (ii) Paul
Kinsella and Tara Fisher of Ropes & Gray LLP, 800 Boylston Street, Boston, MA
02199-3600, United States of America and emailed at the same time to
Paul.Kinsella@ropesgray.com and Tara.Fisher@ropesgray.com; and

10.10.2

notices for the Sellers and CPG Guarantor shall be addressed and sent to the
addresses indicated at Schedule 1 (List of Sellers and Sale Shares).

10.11

Change of Details

A Party may change its address for service provided that it gives the other
Party not less than 21 days’ prior notice in accordance with this Clause 10.11.
Until the end of such notice period, service on either address shall remain
effective.

10.12

Agent For Service of Proceedings

10.12.1

Each of the Parties undertakes to ensure that at all times a person with an
address in England is appointed as its process agent to receive on its behalf
service of any proceedings in respect of any dispute or claim that arises out of
or in connection with this Deed or its subject matter or formation (including
non-contractual disputes or claims) (the “Process Agent”). Such service shall be
deemed completed on delivery to the Process Agent, whether or not it is
forwarded to or received by each of the Parties.

10.12.2

At the date of this Deed:

(a)

the Buyer and the NVAX Guarantor have appointed CSC Capital Markets UK Limited
of Level 37, 25 Canada Square, Canary Wharf, London, England, E14 5LQ as their
Process Agent; and



30

--------------------------------------------------------------------------------

(b)

the Sellers and the CPG Guarantor have appointed Law Debenture Corporate
Services Limited of Fifth Floor, 100 Wood Street, London, EC2V 7EX as their
Process Agent.

10.12.3

If any such person(s) listed at Clause 10.12.2 above ceases to be able to act as
process agent or no longer has an address in England, each of the relevant
Parties shall immediately appoint a replacement Process Agent and deliver to the
other Parties a notice setting out the new Process Agent’s name and address
together with a copy of the new Process Agent’s acceptance of its appointment.

10.12.4

Each of the Parties irrevocably agrees that any proceedings or document served
on the Process Agent will be validly served if delivered in accordance with
Clauses 10.7 and 10.8.

10.12.5

Nothing contained in this Deed shall affect the right to serve process in any
other manner permitted by law.

10.13

Interest

If any of the Sellers or the Buyer default in the payment when due of any sum
payable under this Deed or any Transaction Document, its liability shall be
increased to include interest on such sum from the date when such payment is due
until the date of actual payment (after as well as before judgment) at a rate
per annum of [***] from time to time. Such interest shall accrue day to day.

10.14

Invalidity

10.14.1

If any provision of this Deed or part-provision of this Deed is or becomes
invalid, unenforceable or illegal, it shall be deemed modified to the minimum
extent necessary to make it valid, legal and enforceable. If such modification
is not possible, the relevant provision or part-provision shall be deemed
deleted. Any modification to or deletion of a provision or part-provision under
this Clause shall not affect the validity and enforceability of the rest of this
Deed.

10.14.2

If one Party gives notice to the other of the possibility that any provision or
part-provision of this Deed is invalid, illegal or unenforceable, the Parties
shall negotiate in good faith to amend such provision so that, as amended, it is
legal, valid and enforceable, and, to the greatest extent possible, achieves the
intended commercial result of the original provision.

10.15

Entire Agreement

This Deed (together with any documents referred to in or required to be entered
into pursuant to this Deed, including the Transaction Documents) contains the
entire and only agreement and understanding between the Parties and supersedes
all prior agreements, understandings or arrangements (both oral and written)
relating to the subject matter of this Deed and any such document. This Clause
10.15 does not limit or exclude any liability which is a result of fraud,
fraudulent misrepresentation, dishonesty or wilful concealment.



31

--------------------------------------------------------------------------------

10.16

Effect of Completion

10.16.1

Except to the extent that they have been performed and except where this Deed
provides otherwise, the obligations contained in this Deed remain in full force
and effect after Completion.

10.16.2

The remedies of the Buyer or the Sellers in respect of any breach of the
Warranties or warranties under Clause 6.9 (Buyer’s Warranties) and Clause 8.2.8
(Guarantee) (as relevant) shall continue to subsist notwithstanding Completion.

10.17

Other Remedies

Any remedy or right conferred upon the Buyer or the Sellers (as the case may be)
for breach of this Deed shall be in addition to and without prejudice to all
other rights and remedies available to them except as expressly provided in this
Deed.

10.18

Counterparts

This Deed may be executed in any number of counterparts each of which when
executed is an original and all of which together shall constitute one
agreement.  Any Party may enter into this Deed by executing a counterpart and
this Deed shall not take effect until it has been executed by all Parties.

10.19

Governing Law and Submission to Jurisdiction

10.19.1

This Deed and the rights and obligations of the Parties including all
non-contractual obligations arising under or in connection with it shall be
governed by English law.

10.19.2

Subject to Clause 10.19.3, in the event of any dispute arising out of or in
connection with this Deed and/or any non-contractual obligation arising in
connection with this Deed (“Dispute”), the Parties will first attempt in good
faith to resolve the Dispute by negotiation and consultation between themselves.
In the event that such Dispute is not resolved within [***], any Party may, by a
notice to the other Parties, have such Dispute referred to the chief executive
officers/directors of the Parties, who will attempt in good faith to resolve
such Dispute by negotiation and consultation within [***] period following
receipt of such notice. Any failure to comply with this Clause 10.19.2 shall not
prejudice the claim in question.

10.19.3

Any Dispute which is not resolved within the time period pursuant to Clause
10.19.2 may be referred by any Party to the Courts of England and Wales which
shall have the exclusive jurisdiction to settle any Dispute. Notwithstanding the
terms of Clause 10.19.2, the Buyer shall at all times be entitled to seek
injunctive or other equitable relief in relation to any breach or prospective
breach of the undertakings given in favour of the Buyer or a member of the NVAX
Group pursuant to the Transaction Documents.



32

--------------------------------------------------------------------------------

10.19.4

The Parties agree that the Courts of England and Wales are the most appropriate
and convenient Courts to settle any Dispute, and, accordingly, that they will
not argue to the contrary.



33

--------------------------------------------------------------------------------

SCHEDULE 1 LIST OF SELLERS AND SALE SHARES



Name

Address of the registered office

Shareholding

Bilthoven Biologicals B.V.

[***]

[***]

Poonawalla Science Park B.V.

[***]

[***]

De Bilt Holdings B.V.

[***]

[***]





34

--------------------------------------------------------------------------------

SCHEDULE 2

DETAILS OF THE COMPANY



Incorporated:

7 April 2017

Registered Number:

060 02 919

Registered in:

Commercial Register maintained by the Municipal Court in Prague, Section B,
Insert 22392

Registered Office:

Bohumil 138, 281 63 Jevany, Czech Republic

Issued share capital:

CZK 2,000,000

Board Members:

[***]

Supervisory Board Members:

[***]

Proxy Holders:

[***]

Auditors:

PricewaterhouseCoopers Audit, s.r.o.

Accounting Reference Date:

December 31

Charges:

Charges over the receivables from insurance contracts, bank accounts, movable
assets, Real Property, business enterprise of the Company and the Sale Shares,
all established in connection with the Axis Facility Agreement





35

--------------------------------------------------------------------------------

SCHEDULE 3

IDENTIFICATION OF THE REAL PROPERTY

[***]





36

--------------------------------------------------------------------------------

COMPLETION OBLIGATIONS

Part A: Sellers’ and Buyer’s Obligations immediately prior to Completion

1.1

The Sellers shall deliver to the Buyer:

(a)

a duly signed copy of this Deed executed by the Sellers and the CPG Guarantor;
and

(b)

a copy of the Pay-off Letter duly executed by the parties thereto.

1.2

The Buyer shall deliver to the Sellers a duly signed copy of this Deed executed
by the Buyer and the NVAX Guarantor.

1.3

The Buyer shall arrange for the telegraphic transfer by CHAPS of the Axis
Repayment Amount to Axis Bank Limited to the Pay-off Account (as defined in the
Pay-off Letter) in accordance with the terms of the Pay-off Letter.

Part B: Sellers’ Obligations on Completion

1.

Delivery Obligations

1.1

Share Transfers, Statutory Books, and Documents of Title etc.

(a)

an endorsement each of the share certificates representing the Sale Shares to
the Buyer by affixing and executing an endorsement on each of the share
certificates together representing the Sale Shares;

(b)

the share certificates representing the Sale Shares owned by the Sellers
endorsed in accordance with Clause 1.1(a) above to the Buyer;

(c)

a duly executed counterpart of the Handover Protocol signed by the Sellers under
a power of attorney (if applicable);

(d)

as evidence of the authority of each person executing a document referred to in
this 1.1 above on the Sellers’ behalf:

(i)

a copy of the minutes of a duly held meeting of the directors of each Seller
authorising the execution by each Seller of the document, certified to be a true
copy by a director or the secretary of the relevant Seller; or

(ii)

a copy of the power of attorney conferring the authority, certified to be a true
copy by a director or the secretary by the Sellers; or

(iii)

such other evidence to the Buyer’s satisfaction of the authority of any person
to sign on behalf of the Sellers;

(e)

as evidence of the authority of each person executing a document referred to in
this Part B:  of Schedule 4 on the CPG Guarantor’s behalf:



37

--------------------------------------------------------------------------------

(i)

a copy and/or a copy of an extract of the minutes of a duly held meeting of the
directors of the CPG Guarantor authorising the execution by the CPG Guarantor of
the document, certified to be a true copy by a director or the secretary of the
CPG Guarantor; or

(ii)

a copy of the power of attorney conferring the authority, certified to be a true
copy by a director or the secretary by the CPG Guarantor; or

(iii)

such other evidence to the Buyer’s satisfaction of the authority of any person
to sign on behalf of the CPG Guarantor; and

(f)

the copy of the up-to-date full extract from the Czech commercial register (in
Czech: obchodní rejstřík) in respect to the Company;

1.2

Resignation Letters and Associated Matters

(a)

resignation letters in the Agreed Form executed as deeds by the members of the
Board of Directors and Supervisory Board of the Company (other than such
individuals as nominated by the Buyer in writing), in each case acknowledging
that the officer in question has no claim against the Company for compensation
for loss of office or otherwise;

(b)

any property in the possession of any officer or employee of the relevant
Company resigning at Completion;

1.3

Transaction Documents

(a)

the Disclosure Letter duly executed by the Sellers;

(b)

the Tax Deed duly executed by the Sellers;

(c)

the Escrow Account Agreement duly executed by the Sellers;

(d)

a declaration by each Seller stating: (a) that it has waived the right to all
claims (existing and conditional) against the Company; (b) that it has not
assigned any claims against the Company to third parties; and (c) all contracts
and agreements entered into by and between the Company and the Sellers or
between the Company and any Affiliates of the Sellers have been terminated,
provided such contracts or agreements have been concluded (unless agreed
otherwise by the Parties with respect to particular contracts), in the Agreed
Form.



38

--------------------------------------------------------------------------------

Part C: the Buyer’s Obligations on Completion

Upon compliance by each Seller with its obligations set out in Part B:  of this
Schedule 4 to the satisfaction of the Buyer, the Buyer shall:

1.

pursuant to Clause 4.3, at Completion, arrange for the telegraphic transfer by
CHAPS of the Completion Payment to the Sellers at:

(a)

in respect of EUR 42,012,151.80  of the Completion Payment payable to De Bilt
Holdings B.V., [***] in respect of EUR 19,096,432.64  of the Completion Payment
payable to [Bilthoven Biologicals B.V., [***]; and

(b)

in respect of EUR 15,277,146.11  of the Completion Payment payable to Poonawalla
Science Park B.V. [***];

delivery of which shall discharge the Buyer from its obligation to pay such
amount of the Purchase Price to the Sellers;

2.

pursuant to Clause 5.1, arrange for the telegraphic transfer by CHAPS of the
Escrow Amount into the Escrow Account;

3.

deliver to the Sellers the Escrow Account Agreement duly executed by the Buyer
and the Escrow Account Agent;

4.

deliver to the Sellers a signed acknowledgment of the Disclosure Letter;

5.

deliver to the Sellers the Tax Deed duly executed by the Buyer;

6.

take delivery of the share certificates representing the Sale Shares endorsed in
accordance with paragraph 1.1(b) of Part B:  of this Schedule 4 above from the
Sellers;

7.

execute and deliver to the Sellers a counterpart of the Handover Protocol signed
by the Buyer;

8.

as evidence of the authority of each person executing a document referred to in
this Part C:  of Schedule 4 on the Buyer’s behalf:

(a)

a copy of the minutes of a duly held meeting of the directors of the Buyer
authorising the execution by the Buyer of the document, certified to be a true
copy by a director or the secretary of the Buyer; or

(b)

a copy of the power of attorney conferring the authority, certified to be a true
copy by a director or the secretary by the Buyer; or

(c)

such other evidence to the Sellers’ satisfaction of the authority of any person
to sign on behalf of the Buyer; and

9.

as evidence of the authority of each person executing a document referred to in
this Part C:  of Schedule 4 on the NVAX Guarantor’s behalf:

(a)

a copy and/or a copy of an extract of the minutes of a duly held meeting of the
directors of the NVAX Guarantor authorising the execution by the NVAX



39

--------------------------------------------------------------------------------

Guarantor of the document, certified to be a true copy by a director or the
secretary of the NVAX Guarantor; or

(b)

a copy of the power of attorney conferring the authority, certified to be a true
copy by a director or the secretary by the NVAX Guarantor; or

(c)

such other evidence to the Sellers’ satisfaction of the authority of any person
to sign on behalf of the NVAX Guarantor.



40

--------------------------------------------------------------------------------

SCHEDULE 4

COMPLETION ACCOUNTS

Part A: Preparation, Delivery and Agreement

1.

Definitions

1.1

The definitions in this paragraph apply in this Deed:

“Completion Accounts” means the statement of the Working Capital Adjustment and
the Indebtedness (including the notes thereon), as prepared and agreed or
determined (as the case may be) in accordance with this Schedule 5;

“Dispute Notice” has the meaning set out in paragraph 2.3 of this Schedule;

“Draft Documents” has the meaning set out in paragraph 2.1 of this Schedule;

“Effective Time” means 11:59pm (UK time) on the Business Day before the
Completion Date;

“Expert” means a member of an independent firm of chartered accountants of
international repute appointed in accordance with paragraph 3 of this Schedule
to resolve any dispute arising between the Parties in connection with the
preparation of the Completion Accounts and/or the Purchase Price Statement;

“Indebtedness” means, in relation to the Company, other than current liabilities
taken into account in the calculation of the Working Capital Adjustment and the
Axis Principal Amount in relation to the Company, the aggregate amount of
borrowings and any other financial indebtedness in the nature of borrowing (in
each case, including the principal amount and any accrued and unpaid interest,
any contingent obligations and fees, costs and expenses owed by the Company or
relating to any such obligations), including (without double counting):

(a)

borrowings from any bank, financial institution or other entity other than the
Axis Principal Amount;

(b)

indebtedness arising under any bond, note, loan stock, debenture, commercial
paper, other securities or similar instrument;

(c)

reimbursement obligations with respect to letters of credit, bankers’
acceptances performance bonds, sureties or similar obligations or facilities;

(d)

payment obligation under any interest rate swap agreement, forward rate or sales
agreement, futures, options, interest rate cap or collar agreement or other
hedging arrangement (including financial agreements or arrangements entered into
for the purpose limiting or managing interest rate risk);

(e)

receivables sold or discounted (otherwise than on a non-recourse basis);

(f)

all accrued but unpaid income Taxes of the Company (taking into account any
estimated Taxes paid) and any deferred Taxes in respect of income, revenue,
payments including to employees that is attribute to periods beginning prior to
the Completion;



41

--------------------------------------------------------------------------------

(g)

the amount of any liability in respect of any guarantee or counter-indemnity
obligation, endorsements or assumptions;

(h)

indebtedness for borrowed money secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Encumbrances on property owned by the Company, whether or not indebtedness
secured thereby shall have been assumed;

(i)

money raised pursuant to any factoring arrangement, debenture, bond, note, loan
stock, standby or documentary letter of credit or other similar instrument, or
any amount raised by acceptance under any acceptance credit facility;

(j)

obligations incurred, issued and/or assumed under any conditional sale, title
retention, forward sale or purchase or any similar agreement or arrangement
creating obligations incurred, issued and/or assumed with respect to the
deferred purchase price of property, services or assets (other than customary
trade credit given in the ordinary course of trading);

(k)

any provision for loss contracts whether or not accrued in accordance with
accounting standards;

(l)

indebtedness under any hire purchase agreement or finance lease (whether for
land, machinery, equipment or otherwise) or similar arrangement which is a
liability under accounting standards;

(m)

any obligations with respect to vendor advances or any other advances made to
the Company including deferred revenue liabilities;

(n)

any indebtedness for monies borrowed or raised under any other transaction that
has the commercial effect of borrowing;

(o)

pension liabilities, deferred compensation liabilities and liabilities arising
from accrued but unpaid bonuses (including any profit-sharing bonuses) or
commissions, fees and other amounts due to a Governmental Entity or any other
persons in connection with the foregoing;

(p)

all payables by the Company to (i) any of the Company’s directors, employees,
officers or Affiliates or (ii) any shareholders of the Sellers or a member of
the Sellers’ Group;

(q)

customer deposits or any identified shortfalls in inventory owned by a customer
and held by the Company on behalf of such customer;

(r)

(i) all fees and expenses incurred by or on behalf of the Company in connection
with the negotiation and execution of this Deed and the other Transaction
Documents, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby, including (x)
the fees and expenses of all investment bankers, lawyers or professional
advisors for services in connection with the transactions contemplated hereunder
and thereunder and (y) any amount required to be paid to a third party in
connection with obtaining any consent, waiver or approval required to be
obtained in connection with the consummation of the transactions contemplated
hereby or thereby; (ii) all success, retention, stay, change of



42

--------------------------------------------------------------------------------

control or similar obligations payable to any employee or director upon, as a
result of, or where one of the conditions to payment is, the consummation of the
transactions contemplated hereunder (regardless of whether such bonuses or other
obligations are paid prior to, on or after the Completion Date, it being
understood that such obligations shall be deemed incurred prior to Completion
and regardless of whether such payments are single trigger or double trigger)
including, in each case, all liabilities and obligations of the Company for the
payment of, or with respect to, Taxes (including any income or employment Taxes,
including the employer portion of any payroll Taxes) and other fees and expenses
(including workers’ compensation and administrative fees) related to any of the
foregoing;

(s)

unaccrued leave (including sick leave);

(t)

all unpaid accrued interest on any borrowings or indebtedness referred to in the
paragraphs above, together with any prepayment premiums, make-whole,  or other
penalties, costs, fees, expenses, breakage costs or other obligations arising
(or which would arise) in connection with the repayment of any such borrowings,
indebtedness or obligations on the Completion Date, including, for the avoidance
of doubt, the Axis Interest Amount; and

(u)

any prepayment premiums and penalties, and any other fees, expenses, indemnities
and other amounts payable as a result of the prepayment or discharge of any of
the foregoing.

in each case as at the Effective Time and shown in the Completion Accounts,
calculated on a consolidated basis in accordance with the accounting principles,
policies, standards, practices, evaluation rules and estimation techniques
specified in this Schedule 5;

“Purchase Price Statement” means the statement setting out the amount of the
Working Capital Adjustment and Indebtedness shown in, or derived from, the
Completion Accounts, together with the resulting calculation of the Purchase
Price, and as prepared and agreed or determined (as the case may be) in
accordance with this Schedule;

“Resolution Period” has the meaning set out in paragraph 2.6 of this Schedule;

“Review Period” means the period of [***] commencing on the first Business Day
after the day on which the Sellers receive the Draft Documents from the Buyer in
accordance with paragraph 2.1 of this Schedule; and

“Specific Policies” has the meaning set out in Part D of this Schedule.

1.2

Any period of time specified in this Schedule may be extended by agreement in
writing between the Sellers and the Buyer.

2.

Preparing the Completion Accounts and Purchase Price Statement

2.1

As soon as practicable following Completion but in any event within 75 calendar
days after the Completion Date, the Buyer shall prepare and deliver to the
Sellers for review



43

--------------------------------------------------------------------------------

draft Completion Accounts and the Purchase Price Statement on the basis of the
requirements, accounting policies and accounting methods set out in Part C of
Schedule 5 and in the same (or substantially the same) format as the Pro-forma
Completion Accounts (together the “Draft Documents”).

2.2

Following Completion, the Sellers shall promptly provide the Buyer (and its
agents or advisers) with access to such of its information, books and records as
the Buyer (or its agents or advisers) may reasonably require in connection with
the preparation of the Draft Documents.

2.3

No later than [***], the Sellers shall serve a written notice on the Buyer
stating whether or not they agree with the Draft Documents. In the case of any
disagreement, the notice (“Dispute Notice”) shall specify in reasonable detail
each matter or item in dispute and, to the extent practicable, any adjustments
which the Sellers consider should be made to the Draft Documents.

2.4

During the Review Period, subject to the Sellers complying with any hold
harmless or similar requirements of the Buyer or its accountants in connection
with the release of such working papers to the Seller and subject to the Buyer’s
or the NVAX Group’s legal privilege, the Buyer shall upon reasonable notice and
during normal business hours, permit the Sellers (and their agents or advisers)
to access and review the Buyer’s working papers relating to the preparation of
the Draft Documents and such books and records of the Company as the Sellers (or
their agents or advisers) may reasonably require for the purpose of reviewing
the Draft Documents.

2.5

If, during the Review Period, the Sellers:

(a)

serve a written notice on the Buyer confirming their agreement with the Draft
Documents, they shall, with effect from the date of service of such notice,
constitute the Completion Accounts and the Purchase Price Statement and shall be
final and binding on the Parties; or

(b)

fail to serve a Dispute Notice, the Draft Documents shall, with effect from the
expiry of the Review Period, constitute the Completion Accounts and the Purchase
Price Statement and shall be final and binding on the Parties.

2.6

If the Sellers serve a Dispute Notice in accordance with paragraph 2.3 of this
Schedule, the Parties shall, during the period of [***] commencing on the date
of service of the Dispute Notice (“Resolution Period”), seek in good faith to
reach agreement on the disputed matters. If, before the Resolution Period
expires, the disputed matters are:

(a)

resolved by the Parties in writing, the Draft Documents (revised as necessary to
reflect the Parties’ agreement) shall constitute the Completion Accounts and the
Purchase Price Statement, and shall be final and binding on the Parties with
effect from the date of their agreement; or

(b)

not resolved by the Buyer and the Sellers in writing, then at any time following
the expiry of the Resolution Period either party may, by written notice to the



44

--------------------------------------------------------------------------------

other, require the disputed matters to be referred to an Expert for
determination in accordance with paragraph 3 of this Schedule.

2.7

[***]

3.

Expert Determination

3.1

If a notice is served by either party pursuant to paragraph 2.6(b) of this
Schedule, the Parties shall use all reasonable endeavours to reach agreement
regarding the identity of the person to be appointed as the Expert and to agree
terms of appointment with the Expert.

3.2

If the Parties fail to agree on an Expert and their terms of appointment within
[***] of either Party serving details of a proposed Expert on the other, then
either Party shall be entitled to request the President for the time being of
the Institute of Chartered Accountants of England and Wales to appoint the
Expert and to agree the terms of appointment on behalf of the Parties.

3.3

Except for any procedural matters, or as otherwise expressly provided in this
Schedule, the scope of the Expert’s determination shall be limited to
determining the unresolved matters in the Dispute Notice relating to:

(a)

whether the Draft Documents have been prepared in accordance with the
requirements of this Schedule;

(b)

whether any errors have been made in the preparation of the Draft Documents; and

(c)

any consequential adjustments, corrections or modifications that are required in
order for the Draft Documents to have been prepared in accordance with the
requirements of this Schedule.

3.4

The Buyer and the Sellers shall co-operate with the Expert and shall provide
such assistance and access to such documents, personnel, books and records as
the Expert may reasonably require for the purpose of making their determination.

3.5

The Buyer and the Sellers shall be entitled to make submissions to the Expert
including oral submissions and each of the Buyer and the Sellers shall, with
reasonable promptness, supply the other party with all such information and
access to its documentation, books and records as the other Party may reasonably
require in order to make a submission to the Expert in accordance with this
paragraph.

3.6

To the extent not provided for in this paragraph 3, the Expert may in their
reasonable discretion determine such other procedures to assist with the conduct
of their determination as they consider just or appropriate including (to the
extent they consider necessary) instructing professional advisers to assist in
reaching their determination.

3.7

Unless otherwise agreed by the Parties, the Expert shall be required to make
their determination in writing (including reasons for their determination) and
to provide a



45

--------------------------------------------------------------------------------

copy to each party as soon as reasonably practicable and in any event within
[***] of their appointment.

3.8

All matters under this paragraph 3 shall be conducted, and the Expert's decision
shall be written, in the English language.

3.9

The Expert shall act as an expert and not as an arbitrator. Save in the event of
manifest error or fraud:

(a)

the Expert's determination of any matters referred under this Schedule shall be
final and binding on the Parties; and

(b)

the Draft Documents, subject to any adjustments, corrections or modifications
that are necessary to give effect to the Expert's determination, shall
constitute the Completion Accounts and the Purchase Price Statement for the
purpose of this Deed.

3.10

If an appointed Expert becomes unwilling or incapable of acting, or does not
deliver their determination within the period required by this paragraph 3:

(a)

the Buyer and the Sellers shall use their respective reasonable endeavours to
agree the identity and terms of appointment of a replacement Expert;

(b)

if the Buyer and the Sellers fail to agree and appoint a replacement Expert
within [***] of a replacement being proposed in writing by one Party, then
either Party may apply to the President for the time being of the Institute of
Chartered Accountants of England and Wales to discharge the appointed Expert and
to appoint a replacement Expert; and

(c)

this paragraph 3 shall apply in relation to each and any replacement Expert as
if they were the first Expert appointed.

3.11

The Parties shall act reasonably and co-operate to give effect to the provisions
of this paragraph 3 and shall not do anything to hinder or prevent the Expert
from making a determination.

(a)

[***] incurred in connection with the Expert's determination pursuant to this
paragraph 3. The Expert's fees and any costs or expenses incurred in making
their determination (including the fees and costs of any advisers appointed by
the Expert) shall be borne [***] or in such other proportions as the Expert may
direct.



46

--------------------------------------------------------------------------------

Part B: Pro-forma Completion Accounts

1.

[Working Capital]

The following specific accounting policies shall be applied in calculating the
Working Capital:

1.1. Current assets of the Company for the purpose of calculating Working
Capital Adjustment shall be:

a)

all unrestricted cash or cash which will become unrestricted at Completion and
cash equivalents; EUR [ ]

b)

prepaid expenses to those only of benefit to the Buyer; EUR [ ]

c)

non-obsolete inventory (does not include spares); and EUR [ ]

d)

collectible accounts receivables and any other receivables (including goods and
services);

EUR [ ]

1.2. Current liabilities of the Company for the purposes of calculating the
Working Capital Adjustment shall include:

a)

short term debt; EUR [ ]

b)

accrued liabilities; EUR [ ]

c)

accounts payable; EUR [ ]

d)

deferred revenue (including customer advance payments and/or deposits); and EUR
[]

e)

accrued Taxes and accrued expenses. EUR [ ]

Working Adjustment Amount EUR [ ] being an amount equal to the current assets
less the current liabilities



47

--------------------------------------------------------------------------------

Part C: Basis of Preparation of the Completion Accounts

General Requirements

The provisions of Part B and Part D and this Part C of this Schedule 5 shall
apply for the purposes of preparing the Completion Accounts. The draft
Completion Accounts shall:

1.

be prepared in accordance with the specific items, accounting policies and
principles (if any) set out in Part D of this Schedule 5, so that, in the case
of any conflict, such policies and principles shall override the provisions of
paragraphs 2 and 3;

2.

subject to paragraph 1, be prepared in accordance with the relevant accounting
policies, principles, practices and procedures adopted by the Company in the
preparation of the Accounts, so that, in the case of any conflict, such
policies, principles, practices and procedures shall override the provisions of
paragraph 3;

3.

where none of the accounting policies, principles, practices or procedures
referred to in paragraphs 1 and 2 deal with the matter, be prepared or
determined in accordance with Czech GAAP consistent with past practice and the
basis on which the 2019 Accounts were prepared to the extent reflected in the
Completion Accounts as at the Accounts Date;

4.

exclude any effects of the change in control or ownership of the Company
contemplated by this Deed and shall not reappraise the value of any of the
assets of the Company as a result of such change in control or ownership; and

5.

be prepared on a going concern basis and take no account of post-balance sheet
events occurring or information becoming available more than 75 calendar days
after Completion.



48

--------------------------------------------------------------------------------

Part D: Specific Policies



49

--------------------------------------------------------------------------------

SCHEDULE 5

WARRANTIES



1.

Capacity and Authority of the Sellers

1.1

The Sellers have full power and authority (without requiring the consent of any
other person) and has taken all necessary corporate (or other) actions and
obtained all corporate authorisations and consents, to enter into and exercise
its rights and perform its obligations under this Deed, together with any of the
Transaction Documents to be executed by the Sellers.

1.2

This Deed and any of the Transaction Documents to be executed by the Sellers
will, when executed, constitute lawful, valid and binding obligations of the
Sellers in accordance with their respective terms.

1.3

The execution and delivery of this Deed (and any of the Transaction Documents to
be executed by the Sellers) and the performance of and compliance with their
terms and provisions will not:

(a)

conflict with or result in a breach of, or constitute a default under, any
agreement or instrument to which any of the Sellers or the Company is a party or
by which it or the Company is bound or of the Articles of Association;

(b)

conflict with or result in a breach of any law, regulation, order, writ,
injunction or decree of any court or agency or other Governmental Entity; or

(c)

require any consent or approval of, or require any notice to or any registration
with, any Governmental Entity that has not been unconditionally and irrevocably
obtained or made at the date of this Deed.

1.4

Each of the Sellers and the Company has been duly incorporated and is validly
existing under the laws of its jurisdiction of incorporation.

1.5

None of the Sellers or the Company is a party to any agreement or bound by any
obligation, the terms of which will prevent the Buyer from enjoying the full
benefit of this Deed.

1.6

Each Seller is not insolvent or unable to pay its debts and has not stopped
paying its debts as they fall due.

2.

The Sale Shares and Share Capital

2.1

The Sale Shares referred to in Schedule 2 (Details of the Company) represent
100% of the Company’s registered capital, have been duly issued and there are no
shares in the capital of the Company that are allotted but not issued.

2.2

All of the Sale Shares are fully paid or credited as fully paid, and have been
properly allotted and issued.

2.3

The Sellers are the sole legal and beneficial owners of that number of Sale
Shares set opposite their respective names in Schedule 1 (List of Sellers and
Sale Shares) and such



50

--------------------------------------------------------------------------------

Sale Shares are free from all Encumbrances. With respect to the proprietary
right of the Sellers to the Sale Shares, there are no outstanding claims against
the Sellers or the Company or disputes over the proprietary rights or otherwise
of the Sale Shares on the part of the previous owners or third parties that
might affect the ability of the Sellers to sell and transfer the Sale Shares.

2.4

Save only as provided in this Deed, there are no agreements or arrangements in
force which call for the present or future creation, allotment, issue, transfer,
redemption or repayment of, or grant to any person the right (whether
exercisable now or in the future and whether conditional or not) to call for the
creation, allotment, issue, transfer, redemption or repayment of, any share
capital of the Company (including by way of option or under any right of
conversion or pre-emption).

2.5

Neither the Sellers nor the Company have agreed or are obligated to transfer or
in any other way dispose of the whole or part of the Sale Shares to any third
party except for the Buyer nor has it agreed or is it obligated to transfer the
Sale Shares to a trust (in Czech: svěřenský fond) or a similar legal vehicle.

2.6

The Sellers are entitled to exercise 100 percent of voting rights in the general
meeting of the Company or outside the same and is entitled to 100 percent share
in the profit generated by the Company and all other rights of the sole holder
of the Sale Shares under the applicable legal regulations and the Company’s
Articles of Association, all that without any limitation.

2.7

No approval, consent, licence or notice from or to any Governmental Authority is
necessary to ensure the validity, enforceability or performance of the
obligations of the Sellers under this Deed or to effect Completion, including
the transfer of the Sale Shares to the Buyer, other than as set out in this
Deed.

2.8

All the rights associated with the Sale Shares under the relevant legal
regulations and the Articles of Association are attached to the Sale Shares and
no division of individually transferable rights has occurred.

2.9

No decision of the general meeting of the Company (or decision of a sole
shareholder of the Company) has been made which would approve a change in type
or form of the Sale Shares.

2.10

The Company has not, at any time:

(a)

repaid or redeemed or agreed to repay or redeem any shares of any class of its
share capital or otherwise reduced or agreed to reduce any class of its issued
share capital or purchased any of its own shares or carried out any transaction
having the effect of a reduction of capital; or

(b)

made, or resolved or agreed to make, any issue of shares or other securities by
way of capitalisation of profits or reserves.



51

--------------------------------------------------------------------------------

3.

Constitution and Statutory Book and Reports

3.1

Articles of Association

The copy of the Articles of Association delivered to the Buyer by or on behalf
of the Sellers is accurate and complete and sets out in full the rights and
restrictions attaching to the share capital of the Company.

3.2

Statutory Books

To the extent required by applicable law, the statutory books (including all
registers and minute books) of the Company have been properly kept and are up to
date, in its possession and contain a complete and accurate record of the
matters which are required in accordance with the law and the Company has not
received any notice or allegation that any of them is incorrect or incomplete or
should be rectified.

3.3

Filings

All resolutions, annual returns, filings, registrations, notifications and
applications and other documents required to be delivered by the Company to the
Commercial Register or to any other governmental or regulatory body or to any
local authority have been properly prepared and filed and are true and complete.

3.4

Intra Vires

The Company has the power to carry on the Business and/or its operations as now
conducted and the Business and its operations has at all times been carried on
intra vires.

3.5

Powers of Attorney

The Company has not executed any power of attorney or conferred on any other
person other than its directors, officers and employees any authority to enter
into any transaction on behalf of or to bind the Company in any way, and no such
power of attorney remains in force or was granted or conferred within the three
years prior to the date of this Deed.

4.

Subsidiaries and Associated Companies

4.1

The Company does not have, and has never had and has not agreed to acquire any
interest in any subsidiaries or subsidiary undertakings.

4.2

The Company has no associated companies, an associated company being an entity
(other than a subsidiary undertaking) in which the Company has a participating
interest, being a beneficial interest in a holding of more than 20 per cent. of
the shares of such entity, and over whose operating and financial policies the
Company exercises a significant influence, in particular in terms of its policy
decisions relating to the expansion or contraction or activities of the business
determining the balance between dividend and reinvestment.

4.3

The Company does not own any shares or stock in the capital of nor has any
beneficial or other interest in any company or business organisation of whatever
nature nor does it control or take part in the management of any other company
or business organisation.

4.4

The Company does not have any branch, division, agency, place of business,
operation, or substantial assets outside of its country of incorporation.



52

--------------------------------------------------------------------------------

5.

Directors and Shadow Directors

5.1

The only board and supervisory board members of the Company are the persons
whose names are listed in Schedule 2 (Details of the Company).

5.2

The Company does not have any liability as a former member, director, officer or
shadow director of any body corporate or otherwise, nor are there circumstances
in which such liability could arise.

5.3

No person is or has been a shadow director of the Company.

6.

Related Party Arrangements

6.1

The Company is not a party to any agreement or arrangement with any Seller, any
of the Sellers’ Affiliates or any member of the Sellers’ Group.

6.2

The Company does not use any assets owned by, or facilities or services provided
by any Seller, any of the Sellers’ Affiliates or any member of the Sellers’
Group.

6.3

The Company is not, nor would be, liable to any Seller, any of the Sellers’
Affiliates or any member of the Sellers’ Group as a result of or in connection
with the termination of any agreement or arrangement with such persons.

7.

Information

7.1

Schedules

The facts stated in Schedule 2 (Details of the Company) are true and accurate in
all respects.

8.

Accounts

8.1

General

(a)

The Accounts have been prepared and audited on a proper and consistent basis, in
accordance with the law and applicable standards, principles and practices
generally accepted in the country of its incorporation.

(b)

No change in accounting policies has been made in preparing the accounts of the
Company for each of the last four financial years of the Company ended on the
Accounts Date, except as stated in the audited balance sheet and profit and loss
accounts for those years.

(c)

The Accounts show a true and fair view of the assets, liabilities and state of
affairs of the Company as at the Accounts Date and of the profits and losses of
the Company for the financial year ended on the Accounts Date.

8.2

Historical Trends

The profits and losses of the Company shown by the 2019 Accounts and by the
audited accounts of the Company for the three preceding accounting periods and
the trend of profits and losses shown in such audited accounts have not (save to
the extent clearly



53

--------------------------------------------------------------------------------

disclosed in such audited accounts) been affected to a material extent by any
non-recurring, exceptional or short-term items (including, but not limited to,
any pension contribution holiday or any rental or other outgoing at below market
rates) or by any other matter which has rendered such profits or losses
unusually high or low.

8.3

Fixed Assets

The value of all of the fixed assets of the Company as shown in the Accounts is
at cost less depreciation.  The depreciation of the fixed assets of the Company
has been made at a rate sufficient to write down the value of such assets to nil
by not later than the end of their useful working lives and no fixed asset has
attributed to it a value exceeding its current market value as at the Accounts
Date and there has been no revaluation of such fixed assets since their
acquisition.

8.4

Stock

In the 2019 Accounts:

(a)

stock was valued in the same way as in the audited accounts of the Company for
the three preceding financial years and on the basis of the lower of cost or net
realisable value; and

(b)

all redundant and obsolete stock was written-off and all slow-moving and damaged
stock was written down appropriately.

8.5

Liabilities

The 2019 Accounts make proper provision, reserve or note (as appropriate) for:

(a)

all bad and doubtful debts;

(b)

all liabilities and obligations (whether actual, contingent or otherwise); and

(c)

all capital commitments,

of the Company.

8.6

Off-balance Sheet Financing

The Company is not engaged in any financing (including the incurring of any
borrowing or any indebtedness in the nature of acceptances or acceptance
credits) of a type which would not be required to be shown or reflected in the
2019 Accounts.

8.7

Accounting Records

All books of account and other records of the Company (including any which it
may be obliged to produce under any contract now in force) have been kept on a
consistent basis, are up to date, are in its possession, and are true and
complete in accordance with the law and applicable standards, principles and
practices generally accepted in the country of its incorporation.



54

--------------------------------------------------------------------------------

8.8

Accounting Reference Date

The accounting reference date of the Company under its applicable law is, and
during the last six years has always been 31 December.

8.9

The Financial Information

The Financial Information:

(a)

have been prepared with due care and attention, and on a consistent basis with
historic management accounts and/or historic financial information of a similar
type of the Company; and

(b)

show with reasonable accuracy the:

(i)

assets and liabilities (whether present or future, actual or contingent) and the
state of affairs and financial position as at the date to which they have been
prepared; and

(ii)

profits/losses for the period in respect of which they have been prepared,

of the Company, but it is acknowledged that they are not prepared on a statutory
basis and are subject to normal and recurring year-end adjustments and the
absence of notes.

8.10

Net Assets

The value of the net assets of the Company at the date of this Deed is not less
than the value of the net assets of the Company as shown in the 2019 Accounts
(determined on the same bases and in accordance with the same accounting
policies as those adopted for the purpose of preparing the Accounts but
excluding any revaluations since the Accounts Date).

8.11

Provision for Tax

The Accounts reserve or provide in accordance with applicable standards,
principles and practices generally accepted in the Czech Republic for all Tax
liable to be assessed on the Company, or for which it is or may become
accountable, for all periods starting on or before the Accounting Date (whether
or not the Company has or may have a right of reimbursement against another
person).  The Accounts reserve in accordance with applicable standards and
practices generally accepted in the Czech Republic for all contingent or
deferred liabilities to Tax for all periods starting on or before the Accounts
Date.

9.

Business since the Accounts Date

9.1

General

Since the Accounts Date:

(a)

the Company has carried on its operation and/or its business prudently and in
the ordinary and usual course and so as to maintain the operation and/or
business as a going concern; and



55

--------------------------------------------------------------------------------

(b)

the Company has traded at a profit and there has been no material adverse change
in the financial or trading position of the Company and no fact, matter, event
or circumstance has occurred, which is likely to give rise to any change.

9.2

Specific

Since the Accounts Date:

(a)

the Company has not, other than in the ordinary course of Business:

(i)

disposed of, or agreed to dispose of, an asset; or

(ii)

assumed or incurred, or agreed to assume or incur, a liability, obligation or
expense (whether actual or contingent);

(b)

the Company has not disposed of or agreed to dispose of an asset for an amount
which is lower than either the book value or an open market arm’s length value
of such asset (whichever is the higher);

(c)

the Company has not acquired or agreed to acquire an asset for an amount which
is higher than open market arm’s length value;

(d)

other than with respect to the Material Contracts, the Company has not made, or
agreed to make, capital expenditure exceeding in total [***] or incurred, or
agreed to incur, a commitment (or series of connected commitments) involving
capital expenditure exceeding in total [***];

(e)

no supplier or customer has ceased or substantially reduced its trade with the
Company or has altered the terms of trade to the Company’s disadvantage;

(f)

other than with respect to the Material Contracts, there have been no material
increases or decreases in the levels of debtors or creditors or in the average
collection or payment periods for debtors and creditors respectively;

(g)

no distribution of capital or income has been declared, made or paid by the
Company;

(h)

no resolution of the members of the Company;

(i)

the Company has not repaid or redeemed any share or loan capital or agreed to
any such repayment or redemption;

(j)

the Company has not repaid any sum in the nature of borrowings in advance of any
due date or made any loan (including in each case, intra-group basis) or
incurred any indebtedness or agreed to do so; and

(k)

the Company has not paid nor is under an obligation to pay any service,
management or similar charges or any interest or amount in the nature of
interest to any other person nor incurred any liability to make such a payment
or made any payment to any member of the Sellers’ Group or any of their
connected persons whatsoever.



56

--------------------------------------------------------------------------------

9.3

The Company has no liabilities, obligations or commitments, whether primary or
secondary, direct or indirect, absolute, accrued, contingent or otherwise,
except those specifically provided for and Disclosed (i) in the Accounts as of
the Accounts Date; and (ii) those which have been incurred in the ordinary
course of business since the Accounts Date and which are not material in amount.

10.

Assets

10.1

Ownership and Condition

(a)

There is no asset of the Company (tangible or intangible) which is not set out
in 8.3.4.1 of the Data Room.

(b)

There are no Encumbrances, nor has the Company agreed to create any
Encumbrances, over any part of its undertaking or assets.

(c)

Each asset used by the Company (tangible or intangible) is:

(i)

legally and beneficially owned by the Company; and

(ii)

where capable of possession, in the possession of the Company.

(d)

The Company owns each asset (whether tangible or intangible) that is necessary
for the operation of the Company and/or the Business and, without limitation, no
rights relating to the operation of the Company and/or the Business are owned or
otherwise enjoyed by or on behalf of any member of the Sellers’ Group (other
than rights as shareholders in the Company) or any third party.

(e)

All plant, machinery, vehicles and equipment used by the Company are in good
repair and condition and have been properly maintained (in accordance with
appropriate technical specifications, safety regulations and the terms and
conditions of any applicable agreements), and none is dangerous, inefficient,
obsolete or in need of renewal or replacement.

(f)

The Company’s asset registers comprise a true and accurate record of all the
plant, machinery, equipment, vehicles and other assets owned, possessed or used
by it and are not misleading in any way.

(g)

Maintenance contracts are in force in respect of each of those assets of the
Company which it is normal to have maintained by independent or specialist
contractors and in respect of each of those assets which the Company is obliged
to maintain or repair under a leasing or similar agreement.  Those assets have
been regularly maintained to a good technical standard and in accordance with:

(i)

safety regulations required to be observed in relation to them; and

(ii)

the provisions of any applicable leasing or similar agreement.

10.2

Hire Purchase and Leased Assets

The Company is not party to, nor is liable under, a lease or hire, hire
purchase, credit sale or conditional sale agreement.



57

--------------------------------------------------------------------------------

10.3

Stock

(a)

The Company’s stock is of satisfactory quality and is saleable in the usual
course of its operation and/or business in accordance with its current price
list.

(b)

The Company has not supplied or agreed to supply defective or unsafe goods or
goods which fail to comply with their terms of sale.

(c)

No goods in a state ready for supply by the Company are defective or unsafe or
will fail to comply with terms of sale similar to terms of sale on which similar
goods have been sold previously by the Company.

(d)

The Company’s level of stock is reasonable having regard to current and
anticipated demand.

10.4

Debtors

(a)

No debt shown in the 2019 Accounts, the Financial Information or the Company’s
accounting records is overdue by more than 12 weeks or is the subject of any
arrangement of any kind with the relevant debtor.

(b)

The Company has not released a debt shown in the 2019 Accounts, the Financial
Information or the Company’s accounting records, so that the debtor has paid or
will pay less than the debt’s book value.

(c)

None of the debts shown in the 2019 Accounts, the Financial Information or the
Company’s accounting records has been deferred, subordinated or written off or
become irrecoverable to any extent.  To the best of the Sellers’ knowledge,
information and belief, each of these debts will realise its book value in the
usual course of collection.

(d)

The Company has not granted credit terms exceeding 30 days.

11.

Liabilities

11.1

Borrowings

The total amount borrowed by the Company does not exceed any limitation on its
borrowings contained in the Articles of Association or in any debenture or loan
stock deed or any other instrument or agreement to which the Company is a party.

11.2

Facilities

Details of all overdrafts, loans, invoice discounting, factoring or other
financial facilities or any arrangement relating to the management of any
interest rate or exchange rate liability which is outstanding or available to
the Company are contained in the Disclosure Letter and nothing has been done or
omitted to be done to affect or prejudice the continuance of any such facilities
or arrangements in full force and effect (save where the prepayment of such
facilities is provided for expressly in this Deed).



58

--------------------------------------------------------------------------------

11.3

Bank Accounts

(a)

A statement of all the Company’s bank accounts and of the credit or debit
balances on such accounts as at a date not more than seven days before the date
of this Deed is attached to the Disclosure Letter. The Company does not have any
other bank or deposit accounts (whether in credit or overdrawn) other than those
included in such statement.

(b)

Since the preparation of the statement referred to at paragraph 11.3(a) above,
there have been no payments out of any such accounts except for routine payments
in the ordinary and usual course of trading and the balances on such accounts
are not now substantially different from the balances shown on such statement.

11.4

Working Capital

The Company has sufficient working capital for the purpose of continuing to
carry on its operation and/or the Business in its present form and at its
present level of turnover and for the purposes of executing, carrying out and
fulfilling all obligations and expected liabilities in accordance with their
terms for the period of 12 months after Completion.

11.5

Guarantees and Indemnities

(a)

The Company is not party to and is not liable under any guarantee, indemnity or
other agreement to secure or incur a financial or other obligation with respect
to another person’s obligation.

(b)

No part of the loan capital, borrowings or indebtedness in the nature of
borrowings of the Company is dependent on the guarantee or indemnity of, or
security provided by, another person.

11.6

Events of Default

No event has occurred or been alleged to have occurred or is likely to arise
which:

(a)

constitutes an event of default, or otherwise gives rise to an obligation to
repay, or to give security under any agreement relating to borrowing (or
indebtedness in the nature of borrowing) (or will do so with the giving of
notice or with the lapse of time (or both)); or

(b)

will lead to any security for any borrowing or indebtedness in the nature of
borrowing or any guarantee, indemnity or other obligation of the Company
becoming enforceable (or will do so with the giving of notice or lapse of time
(or both)).

11.7

Grants

(a)

The Company is not liable to repay an investment or other grant, subsidy,
allocations, allowances or other promotional funds made to it by any body.

(b)

No fact or circumstance (including the execution and performance of this Deed)
exists which might entitle a body to require repayment of, or refuse an



59

--------------------------------------------------------------------------------

application by the Company for, the whole or part of a grant, subsidy,
allocations, allowances or other promotional funds

(c)

The Company has complied with all conditions under the subsidies, grants,
allocations, allowances or other promotional funds received by the Company in
the last five years.

12.

Trading Arrangements

12.1

Customers and Suppliers

(a)

During the year ending on the date of this Deed, no substantial supplier or
customer of the Company has ceased, reduced or indicated its intention to cease
or reduce training with the Company or changed or indicated an intention to
change the terms upon which it trades with the Company, nor, to the best of the
Sellers’ knowledge, information and belief is a substantial supplier or customer
of the Company likely to do so.

(b)

Neither in the financial period ending on the Accounts Date, nor since the
Accounts Date, has any person (individually or jointly with any other person)
bought from or sold to the Company more than five per cent. in aggregate of all
purchases or sales made by the Company during that period.

(c)

The Company has no agreement or arrangement with any customer or supplier on
terms which are materially different from the Company’s standard terms.

12.2

Contracts

(a)

Disclosed in the Data Room is a list of all agreements and contracts to which
the Company is party and is in force as at the date of this Deed, and true and
accurate copies of all such contracts are contained in the Data Room in Folders
8.2.3, 8.3.5, and 8.3.8.

(b)

Other than as Disclosed in the Data Room, the Company is not a party to or
liable under any contract, transaction, arrangement or liability which involves,
or is likely to involve obligations or liabilities which, by reason of their
nature or magnitude, ought reasonably to be made known to a prospective
purchaser of the Sale Shares, including any which:

(i)

is of an unusual or abnormal nature, or outside the ordinary and proper course
of business;

(ii)

is of a long-term nature (that is, unlikely to have been fully performed, in
accordance with its terms, more than six months after the date on which it was
entered into or undertaken);

(iii)

is incapable of termination in accordance with its terms by the Company, on 60
days’ notice or less;

(iv)

cannot readily be fulfilled or performed by the Company on time without undue or
unusual expenditure of money, effort or personnel;



60

--------------------------------------------------------------------------------

(v)

involves payment by the Company by reference to fluctuations in the index of
retail prices, or any other index or in the rate of exchange for any currency;

(vi)

involves an aggregate outstanding expenditure or other liability by the Company
of more than EUR 65,000; or

(vii)

restricts its freedom to engage in any activity or business, or confines its
activity or business to a particular place.

(c)

Disclosed in the Data Room in Folder 8.3.5 and 8.3.8 is a list of:

(i)

all agreements entered into by the Company for the supply of products or
services at a fixed price, any obligations of which remain or will remain to be
performed following the Completion Date or in respect of which full payment has
not or will not have been received as at the Completion Date;

(ii)

all agreements pursuant to which independent contractors have been engaged to
provide services to or on behalf of the Company where obligations remain (or
will remain) to be performed as at the Completion Date or have been performed
within the last 12 months; and

(iii)

all agreements under which any obligation of the Company has been sub-contracted
to any person or under which any such obligation may be sub-contracted to any
person where obligations remain or will remain to be performed as at the
Completion Date or have been performed within the last 12 months.

(d)

The Material Contracts comprise all contracts (including work orders) in
connection with the installation and operational qualification of process
equipment and the supporting clean utilities installed for the erstwhile IPV
manufacturing process to which the Company is party.

12.3

Preferential Terms

The Disclosure Letter contains details of all material discounts, over-riders,
rebates, allowances and other preferential terms of any nature available to the
Company from its suppliers or offered by the Company to its customers.

12.4

Validity and Performance of Agreements

(a)

Neither the Company nor any Seller has any knowledge of the invalidity or
unenforceability of, or a ground for termination, avoidance or repudiation of,
an agreement, arrangement or obligation to which the Company is a party.

(b)

No party with whom the Company has entered into an agreement, arrangement or
obligation has given notice of its intention to terminate, or has sought to
repudiate or disclaim, the agreement, arrangement or obligation.



61

--------------------------------------------------------------------------------

(c)

No party with whom the Company has entered into an agreement or arrangement is
in material breach of the agreement or arrangement.  No matter exists which
might give rise to such a breach.

(d)

The Company is not in breach of any agreement or arrangement (including
limitation, the Material Contracts).  No matter exists which might give rise to
such a breach.

(e)

No orders or similar instructions have been made by any court or other competent
authority requiring the modification of any agreement, arrangement or obligation
to which the Company is party and the Sellers are not aware of any circumstances
which could give rise to any such order or similar instruction in the future.

12.5

Tender Offers

The Company does not have an outstanding bid, tender or sale or service
proposal, which is substantial in relation to its operation and/or business or
which, if accepted, would be likely to result in a loss.

12.6

Guarantees, Indemnities and Letters of Comfort

The Company is not party to any guarantee, indemnity, letter of credit, letter
of comfort or analogous or similar agreement given by or for the benefit of the
Company.

12.7

Defective Products and Services

(a)

There is no claim, and there are no circumstances, and there have been no claim
or circumstances in the six years prior to the date of this Deed, which may lead
to any claim, against the Company for faulty, defective or dangerous goods,
services, work or materials or for breach of representation, warranty or
condition or for delays in delivery or completion of contracts or for
deficiencies of design or performance or otherwise relating to liability for
goods or services sold or supplied by or on behalf of the Company.

(b)

The Company has not agreed to produce or deliver replacement goods or perform
replacement or additional services after the date of this Deed or to take back
any goods (whether defective or not) or reimburse the cost of any services or to
effect modifications or repairs to the same free of charge or otherwise than at
arm’s-length rates or to issue a credit note, money-back guarantee or write-off
or reduce indebtedness in respect thereof.

12.8

Joint Venture, Partnership, Agency or Licensing Agreements

The Company is not liable under:

(a)

an agreement, arrangement or obligation by which the Company is a member of a
joint venture, consortium, partnership or association (other than a bona fide
transaction), shareholder or similar arrangement or agreement or any agreement
which purports to regulate control or otherwise affects the voting or
disposition of its Sale Shares; or



62

--------------------------------------------------------------------------------

(b)

a distributorship, promotional, representation, franchising, agency, marketing,
licensing or management agreement or arrangement.

12.9

Permits

(a)

Full and accurate details of all Permits of which the Company has the benefit
are contained in Folders 8.2.1.1 and 8.2.2.1 of the Data Room.

(b)

The Company has obtained and complied with the terms and conditions of each
Permit.

(c)

There are no pending or threatened proceedings, which might in any way affect
the Permits and the Sellers are not aware of any other reason why any of them
should be suspended, threatened or revoked or be invalid.

13.

Effect of Sale

Neither the execution nor performance of this Deed or any document to be
executed at or before Completion pursuant to this Deed will:

(a)

result in the Company losing the benefit of a Permit or an asset, licence,
grant, subsidy, right or privilege which it enjoys at the date of this Deed in
any jurisdiction;

(b)

conflict with, or result in a breach of, or give rise to an event of default
under, or require the consent of a person under, or enable a person to
terminate, or relieve a person from an obligation under, an agreement,
arrangement or obligation to which the Company is a party (including, without
limitation, under a Material Contract) or a legal or administrative requirement
in any jurisdiction;

(c)

result in any customer being entitled to cease dealing with the Company or to
substantially reduce its existing level of business or to change the terms upon
which it deals with the Company;

(d)

result in any supplier being entitled to cease supplying the Company or to
substantially reduce its supplies to or to change the terms upon which it
supplies the Company;

(e)

materially adversely affect or result in the termination of any Intellectual
Property Rights owned by the Company or any agreement relating to material
Intellectual Property Rights used in its operation and/or the Business; or

(f)

make the Company liable to offer for sale, transfer or otherwise acquire any
assets, including shares held by it in other bodies corporate under their
articles of association or any agreement or arrangement.

14.

Intellectual Property

14.1

Complete and accurate particulars are set out in the Data Room of:

(a)

all registered and material unregistered Intellectual Property Rights owned,
used or held for use by the Company.



63

--------------------------------------------------------------------------------

(b)

all licences, rights, agreements, authorisations and permissions (in whatever
form and whether express of implied) under which the Company:

(i)

uses or exploits Intellectual Property Rights owned by any third party; or

(ii)

has licensed or agreed to license Intellectual Property Rights to, or otherwise
permitted the use of any Intellectual Property Rights by, any third party,

and so far as the Sellers are aware, all such licences are valid and binding and
there is no past or present breach of any such licences, rights, agreements,
authorisations or permissions.

14.2

The Company owns or is otherwise entitled to use pursuant to an existing and
legally enforceable agreement all Intellectual Property Rights required to carry
on its operation and/or the Business free from all Encumbrances, including
without limitation any third-party Intellectual Property Rights contained in any
of the products or services supplied by the Company.

14.3

All applicable application, registration, renewal and any other fees or taxes
due up to and including the date of Completion in relation to the Intellectual
Property Rights owned by the Company have been paid in full.

14.4

The registered and material unregistered Intellectual Property Rights owned,
used or held for use by the Company are subsisting and enforceable and, so far
as the Sellers are aware:

(a)

nothing has been done, or not been done, as a result of which any of them has
ceased or might cease to be subsisting or enforceable;

(b)

all procedural steps being reasonable and commercially prudent in the ordinary
and proper course of business in relation to the registration of registerable
Intellectual Property Rights owned by the Company have been taken; and

(c)

all persons retained, commissioned, employed or otherwise engaged by the Company
who, in the course of such engagement, created, discovered, conceived or
developed work in which Intellectual Property Rights subsist or might reasonably
have been expected to subsist, are bound by agreements with the Company whereby
all such Intellectual Property Rights vest in the Company and all moral rights
are irrevocably and unconditionally waived.

14.5

So far as the Sellers are aware, there has been no infringement,
misappropriation, misuse, violation or other unauthorised use at any time of any
Intellectual Property Rights owned by the Company. No proceedings, complaints or
claims relating to the same have been brought or threatened by the Company and,
so far as the Sellers are aware, no fact or circumstance exists which might give
rise to any proceeding of that type.

14.6

The activities of the Company have not, do not and are not likely to infringe,
misappropriate, misuse, or violate any third-party Intellectual Property Rights.



64

--------------------------------------------------------------------------------

14.7

There are not and have not been in the last six years any actual, threatened or,
notices, proceedings, challenges, actions, complaints or claims brought against
any the Company impugning the title, ownership, use, validity or enforceability
in respect of any Intellectual Property Rights owned by the Company or otherwise
used in the operations of the Company and/or the Business, and, so far as the
Sellers are aware, there is no fact or matter likely to give rise to any of the
same.

14.8

There are no Intellectual Property Rights or licence of Intellectual Property
Rights the loss, termination or expiration of which would have a material
adverse effect on the operation of the Company and/or the Business, and no such
loss, termination or expiration is likely to occur during the twelve (12) month
period starting on the date of this Deed.

14.9

All Know-how, Confidential Information and trade secrets which are material to
the Business:

(a)

have been kept confidential and have not been disclosed to any third party
otherwise than in the ordinary course of business and subject to an enforceable
obligation of confidentiality on the person to whom they are disclosed; and

(b)

is adequately documented or is otherwise embodied in physical form to enable the
Buyer to acquire its full benefit and is in the possession or control of the
Company.

14.10

The Company is not party to any confidentiality or other agreement or subject to
any duty which restricts the free exploitation, use or disclosure of any
Know-how, confidential information or trade secrets used in the Company and/or
the Business, and, so far as the Sellers are aware no unauthorised use of any
such information has been made.

15.

Information Technology

15.1

The Data Room contains:

(a)

complete and accurate particulars of the IT Systems; and

(b)

complete and accurate copies of all IT Contracts.

15.2

Save as set out in the IT Contracts, the Company is the sole and legal and
beneficial owner of or otherwise has the full right and authority to use the IT
Systems free from any Encumbrances.

15.3

The IT Systems are not wholly or partly dependent on any facilities which are
not under the control, operation or ownership of the Company and no action will
be necessary to enable such systems to continue to be used in the Company and/or
the Business to the same extent and in the same manner as they have been used
prior to the date of this Deed.

15.4

So far as the Sellers are aware, the Company has not copied or used any of the
Software in violation of the applicable licence or otherwise violated any of its
agreements or the rights of the licensor.



65

--------------------------------------------------------------------------------

15.5

The IT Systems are adequate for the current needs of the Company and/or the
Business and, so far as the Sellers are aware, are not defective in any material
respect and have not been materially defective or materially failed to function
at any time during the last three years prior to the date of this Deed.

15.6

The IT Systems have been regularly maintained and are in good working order and
function in accordance with all specifications and any other descriptions under
which they have been supplied and have the benefit of appropriate maintenance
and support agreements as set out in the Data Room.

15.7

The IT Systems do not so far as the Sellers are aware use or contain, use,
incorporate or otherwise include any Open Source Software.

15.8

The Company is licensed to use the Software as set out in the Data Room and so
far as the Sellers are aware no action will be necessary to enable it to
continue to use such software as they have been used prior to the date hereof.

15.9

All versions of the Software used in the Company and/or the Business are up to
date, including any released patches or bug fixes, and is currently supported by
the respective owners of the Software.

15.10

In the twelve (12) months preceding Completion, the Company has not suffered a
material breach of security in relation to any of its IT Systems and its has in
place adequate procedures, processes and software to:

(a)

protect the IT Systems used by it and any data (including personal data) held on
such IT Systems;

(b)

prevent any accidental or unlawful destruction, loss or alteration of, or any
unauthorised disclosure of or access to any such data; and

(c)

prevent the introduction of viruses or similar destructive code,

all of the above are documented in a data security breach plan.

15.11

The Company maintains and keeps up to date back-up systems and disaster recovery
systems and has in place procedures sufficient to enable it to continue to
function without any material disruption or interruption if there was material
damage to or destruction of some or all of the IT Systems, documented in
disaster recovery,. A copy of each plan is included in the Data Room at
reference 8.3.6.1.1.

15.12

The Company has in place a disaster recovery plan to enable the Company and/or
the Business to continue if there was material damage to or destruction of some
or all of the IT Systems and a data security breach plan. A copy of each plan is
included in the Data Room.

15.13

Any material Software under licence from a third party is subject to source code
escrow arrangements such that the Company is entitled to access such source in
the event of insolvency or other specified circumstances or the relevant
licensor.



66

--------------------------------------------------------------------------------

15.14

Complete and accurate particulars (including details of registrants and expiry
dates) of all domain names, websites, URLs and social media accounts owned or
used by the Company are included in the Data Room.

15.15

The IT Contracts are valid and binding and no act or omission has occurred which
would, if necessary with the giving of notice or lapse of time, constitute a
breach of any such contract.

15.16

There are and have been no claims, disputes or proceedings arising or threatened
under any of the IT Contracts. So far as the Sellers are aware, no fact or
circumstance exists which might give rise to a proceeding of that type.

16.

Data Protection

16.1

The Company has at all times complied in all material respects with the Data
Protection Legislation and all other applicable laws and regulations regulating
data protection, privacy or the recording, monitoring or interception of
communications, and in the twenty four (24) months preceding the date of this
Deed there were no facts or circumstances likely to give rise to any allegation
of material non-compliance with such Data Protection Legislation by the Company

16.2

The Sellers have obtained all necessary rights, permissions and consents to
permit the disclosure and transfer of personal data in connection with the
transactions contemplated by this Deed, and such transfer will not violate the
Data Protection Legislation.

16.3

The Company has not suffered a material breach of security leading to any
accidental or unlawful destruction, loss, alteration or unauthorised disclosure
of or access to, any personal data transmitted, stored or otherwise processed by
the Company or by any third party on its behalf, and no such breaches have been
suspected or threatened and there are no circumstances likely to give rise to
any such breach.

16.4

The Company has not been, nor so far as the Sellers are aware, a breach of any
personal data security breach reporting or notification requirement under any
law, regulation or mandatory code.

16.5

The Company has not received either:

(a)

any notice, letter, claim or complaint from any Data Protection Authority, data
subject or other third party alleging non-compliance with the Data Protection
Legislation (or any part thereof); or

(b)

any claim for compensation relating to the Data Protection Legislation,

and, so far as the Sellers are aware, there are no circumstances which may give
rise to the giving of any such notice or the making of any such notification.



67

--------------------------------------------------------------------------------

17.

Insurance

17.1

Insurance of assets

Each insurable asset of the Company has at all material times been and is at the
date of this Deed insured to its full replacement value (with no provision for
deduction or excess) against each risk normally insured against by a person
operating the Business and/or activities (if any) operated by the Company.

17.2

Other insurance

The Company has at all material times been and is at the date of this Deed
adequately insured against accident, damage, injury, third party loss (including
product liability), credit risk, loss of profits and all other risks to which a
person operating the Business and/or activities (if any) operated by the Company
is exposed.

17.3

Policies

The Data Room:

(a)

contains a true and accurate (which is not misleading in any way whatsoever)
list at reference 8.3.2 of each current insurance and indemnity policy in
respect of which the Company has an interest (including any active historic
policies which provide cover on a losses occurring basis) (together the
“Policies”);

(b)

contains, in relation to each of the Policies, the following information, which
is true, accurate and not misleading:

(i)

name of insured(s);

(ii)

name of insurer(s);

(iii)

period of cover;

(iv)

classes of risks covered;

(v)

basis of cover (namely, claims made or losses occurring);

(vi)

deductible (amount of deductible and details of whether it is applied on (i) a
per “cause” or “event” basis, and/or (ii) an aggregate basis;

(vii)

any applicable limits (including any per “cause” or “event” limits and any
aggregate limits);

(viii)

the premium payable in respect of the policy;

(ix)

all exclusions contained in the policy; and

(x)

any relevant conditions or warranties which may affect the availability of cover
under the policy.

17.4

Status of the Policies

(a)

Each of the Policies is valid and enforceable and is not void or voidable.

(b)

The Company has not done anything or omitted to do anything which might:



68

--------------------------------------------------------------------------------

(i)

make any of the Policies void or voidable; or

(ii)

prejudice the ability to effect insurance on the same or better terms in the
future.

(c)

No insurer under any of the Policies has disrupted or given any indication that
they intend to dispute the validity of any of the Policies on any grounds.

(d)

To the best of the Sellers’ knowledge, information and belief, there is nothing
which could:

(i)

vitiate any of the Policies; or

(ii)

prejudice the ability to effect insurance on the same or better terms in the
future.

(e)

None of the Policies contains any provisions as to change of control or
ownership of the insured.

(f)

No insurer has ever cancelled or refused to accept or continue any insurance in
relation to the Company.

17.5

Claims

(a)

No claims have been made, no claim is outstanding and no fact or circumstances
exists which might give rise to a claim under any of the Policies.

(b)

No event, act or omission has occurred which requires notification under any of
the Policies.

(c)

None of the insurers under any of the Policies has refused, or given any
indication that it intends to refuse, indemnity in which or in part in respect
of any claims under the Policies.

(d)

Nothing has been done or omitted to be done, and there is nothing, which might
entitle the insurers under any of the Policies.

17.6

Premiums

(a)

All premiums which are due under the Policies have been paid.

(b)

The Company has not done anything or omitted to do anything, and there is
nothing which might result in an increase in the premium payable under any of
the Policies.

18.

Compliance and Litigation

18.1

Compliance with Laws

The Company is entitled to carry on its operation of the Company and/or the
Business without conflict with any valid right of any person, firm or company
and the Company has conducted its operation and/or business in accordance with
all applicable laws and



69

--------------------------------------------------------------------------------

regulations and there is no violation of, or default with respect to, any
statute, regulation, order, decree or judgement of any court or any Governmental
Entity which may have an adverse effect upon the assets, operations or business
of the Company.

18.2

Licences and Consents

All necessary licences, consents, permits and authorisations (public or private)
have been obtained by the Company to enable the Company to carry on its
operations and/or the Business effectively in the places and in the manner in
which such operation and/or business is now carried on and all such licences,
consents, permits and authorisations are valid and subsisting and the Sellers
know of no reason why any of them should be suspended, cancelled or revoked.

18.3

Current Litigation

Neither the Company, nor any person for whose acts or defaults the Company may
be vicariously liable, is subject to any outstanding order, decree or court
stipulation or involved in any civil, criminal or arbitration proceedings
(including any restitution proceedings). No such order, decree, stipulation or
proceedings are pending or threatened by or against the Company or any such
person and, so far as the Sellers are aware, there are no facts or circumstances
which are likely to lead to any such order, decree, stipulation or proceedings
and no person or authority has made any statement suggesting that he or it might
initiate such order, decree, stipulation or proceedings.

18.4

Past Litigation

(a)

During the six years prior to the date of this Deed, civil, criminal,
arbitration, administrative or other proceedings (including any restitution
proceedings) in any jurisdiction have been commenced by or against the Company
nor have any such proceedings been threatened, settled or compromised.

(b)

During the six years prior to the date of this Deed no civil, criminal,
arbitration, administrative or other proceedings (including any restitution
proceedings) in any jurisdiction have been commenced by or against any officer,
agent or employee (past or present) of the Company as a result of any act or
omission by him in the course of his duties to the Company nor have any such
proceedings been threatened, settled or compromised.

18.5

Judgments

Neither the Company nor any of its officers, agents or employees (past or
present), in his capacity as such, is subject to any order, decree, award,
decision or judgment given by any court, tribunal, arbitrator, governmental
agency or other regulatory body (including in respect of any restitution
proceedings or claims) in any jurisdiction nor is it/he a party to any
undertaking or assurance given to any court, tribunal, arbitrator, governmental
agency or other regulatory body which is still in force.  So far as the Sellers
are aware, there are no facts or circumstances which may result in its/his
becoming subject to any such order, decree, award, decision or judgment or being
required to be a party to any such undertaking or assurance.



70

--------------------------------------------------------------------------------

18.6

Anti-Bribery and Corruption

(a)

The Company has not, directly or indirectly:

(i)

given, promised, offered or authorised; or

(ii)

accepted, requested, received or agreed to receive,

any payment, gift, reward, rebate, contribution, commission, incentive,
inducement or advantage to or from any person, in contravention of any
Anti-Bribery and Corruption Laws.

(b)

The Company has instituted, maintained and monitored policies and procedures
that are designed to ensure, and which are reasonably expected to continue,
continued compliance with the Anti-Bribery and Corruption Laws.

(c)

Neither the Company nor any of its directors, officers, employees or agents is
currently the target of any economic or financial sanctions, including, without
limitation, being a person (“Sanctions Target”):

(i)

listed in any list of sanctioned persons maintained by the U.S. Government,
including by the Office of Foreign Asset Control of the U.S. Department of the
Treasury, the U.S. Department of State, by the United Nations Security Council,
the European Union or by the United Kingdom through HM Treasury;

(ii)

operating, organised or resident in a country or territory which is itself the
subject or target of any economic or financial sanctions; or

(iii)

owned or controlled by any such person or persons.

(d)

At no time during the prior three years has the Company or any of its directors,
officers, employees or agents has been the subject of current or pending,
investigation, enforcement proceedings for violations of economic or financial
sanctions laws.

(e)

At no time during the prior three years has the Company or nor any of its
directors, officers, employees or agents engaged in any trade with or provided
services to a Sanctions Target in breach of any economic or financial sanctions
laws nor is the Company or any of its officers, directors, employees or
contractors currently engaged in any such activities in breach of any economic
or financial sanctions laws.

18.7

Investigations

Neither the Company nor any of its officers, agents or employees (past or
present), in his capacity as such, is subject to any investigation, enquiry or
disciplinary proceedings (whether judicial, quasi-judicial or otherwise).  No
such investigation, enquiry or disciplinary proceedings are currently pending or
threatened and, so far as the Sellers are aware, there are no facts or
circumstances which may give rise to any such investigation, enquiry or
disciplinary proceedings.



71

--------------------------------------------------------------------------------

18.8

Unlawful Payments

Neither the Company nor any of its officers, agents or employees (past or
present) in the course of his duties to the Company has:

(a)

induced a person to enter into an agreement or arrangement with the Company by
means of an unlawful or immoral payment, contribution, gift or other inducement;
or

(b)

offered or made an unlawful or immoral payment, contribution, gift or other
inducement.

19.

Insolvency

19.1

General

(a)

The Company is not insolvent or in imminent danger of bankruptcy under Section 3
of the Insolvency Act and has not stopped paying its debts as they fall due. The
Company has not been the subject of (i) an insolvency petition, (ii) a motion to
commence enforcement proceedings or similar motion/petition in the relevant
jurisdiction or under the previously applicable Czech legislation, or (iii) tax
enforcement proceedings under Czech Act No. 280/2009 Coll., the Tax Code, as
amended, or similar proceedings under the respective jurisdiction or according
to previously applicable Czech legislation. There is no threat of such petition
being filed, or (iv) no compulsory auction is being conducted pursuant to Czech
Act No. 26/2000 Coll., on Public Auctions, as amended, and there is no threat of
such auction taking place.

(b)

No receiver or administrative receiver or manager or receiver and manager or
trustee or similar person has been appointed over the whole or any part of the
assets or undertaking of the Company.  Nor has any other step been taken
(including the taking of possession by a mortgagee or charge) to enforce any
Encumbrance over any of the assets of the Company and no event has occurred to
give the right to enforce such Encumbrance.

(c)

No court has declared the Company to be an invalid legal person within the
meaning of Section 129 of the Czech Civil Code, and no such proceedings are
taking place. No petition has been filed and no decision has been adopted by the
competent bodies of the Company, or by any court concerning the liquidation of
the Company, or any transformation of the same within the meaning of the
applicable legislation which has not been registered in the Commercial Register.

19.2

Administration

No provisional liquidator, trustee or administrator has been appointed in
relation to the Company. No notice has been given or filed with the court of an
intention to appoint an administrator.  No petition or application has been
presented or order made for the appointment of an administrator in respect of
the Company.

19.3

Moratorium

No moratorium has been declared or has taken effect in respect of any
indebtedness of the Company.



72

--------------------------------------------------------------------------------

19.4

Arrangements with creditors

There are no proceedings in relation to any compromise or arrangement with
creditors or any winding up, bankruptcy or other insolvency proceedings
concerning the Company and, so far as the Sellers are aware, no events have
occurred which would justify such proceedings or which could lead to the Company
being dissolved and its assets being distributed.

19.5

Scheme of arrangement

No compromise or arrangement has been proposed, agreed to or sanctioned in
respect of the Company, nor has any application been made to, or filed with, the
court for permission to convene a meeting to vote on a proposal for any such
compromise or arrangement.

19.6

Overseas Insolvency

There has not occurred, in relation to the Company or any of its assets in any
country or territory in which it is incorporated or carries on its operations
and/or business or to the jurisdiction of whose courts it or any of its assets
is subject, any event which corresponds in that country or territory with any of
those mentioned in paragraphs 19.1 to 19.5.

20.

Officers and Employees

20.1

Particulars

(a)

The Data Room contains complete and accurate details, as at the date of this
Deed, a true and accurate list of all the employees who are employed in the
Company and/or Business including those who are on any leave of absence
(including without limitation maternity leave, disability or other long-term
leave of absence) and shows in relation to each employee:

(i)

gender, date of birth, date employment commenced and date continuous employment
commenced (if different), period of continuous service and workplace location;

(ii)

all other terms and conditions of employment including where applicable job
title or job function, job grade, pay, notice periods, holiday entitlements,
sick pay, benefits (car, healthcare etc.), restrictive covenants and any
entitlements to severance or other payments on termination of employment
(including enhanced redundancy payments);

(iii)

arrangements relating to hours of work, part-time work, overtime or shift
arrangements and any on call or similar arrangements and any entitlement to
payments relating to such arrangements;

(iv)

holiday entitlements and the basis on which holiday pay is calculated and paid
and has been calculated and paid during the period of 24 months immediately
preceding the date of this Deed;



73

--------------------------------------------------------------------------------

(v)

the terms of any share option, bonus, commission, incentive or other similar
scheme in which any of the employees are entitled to participate (together with
details of their entitlements);

(vi)

a copy of the staff handbook and/or standard terms and conditions applicable in
respect of all officers, directors and employees. and

(vii)

any disciplinary or grievance procedures (including any appeal procedures)
relating to any of the employees;

(b)

No change in relation to any of the information in paragraphs 20.1(a)(i) to
20.1(a)(vii) (inclusive) is due to any employee within six months from the date
of this Deed and no request for any such change has been received from any
employee.

(c)

The Company has not made any outstanding offer or agreed to employ or engage any
person who is not an employee of the Company at the date of this Deed.

(d)

The Company is not party to, bound by or proposing to introduce in respect of
any of its current or former directors, employees, workers or contractors any
incentive scheme (including, without limitation, any share option or other
equity or equity-related arrangement, commission, profit sharing or bonus
scheme).

(e)

There are no sums owing to or from (or that have accrued for the benefit of) any
employee or worker other than reimbursement of expenses, wages for the current
salary period, holiday pay for the current holiday year and employee
season-ticket loans entered into in the ordinary course of business. Any carried
forward holiday entitlements, or payments in lieu thereof, have been made or
accrued in the Company’s accounts.

(f)

No employee will be entitled to receive any payment or benefit arising out of or
in connection with either this Deed and/or Completion.

(g)

The employees are all employed by the Company and work wholly or mainly in the
Business and there are no other employees, or any other person, who are employed
or engaged wholly or mainly in the Business and/or the operations of the
Company.

(h)

Any independent contractor, agent and consultant has been properly classified by
the Company as an independent contractor (as opposed to an employee) and the
Company has not received any notice, complaint or dispute from any authority or
current or former contractor, disputing such classification.

20.2

Compliance

(a)

The Company has complied in all material respects with all its obligations to or
in respect of all its current and former employees, workers, consultants and
contractors arising out of their terms and conditions of employment or
engagement, the Company’s employment practices, and/or with any relevant
requirement under the laws in any applicable jurisdiction.



74

--------------------------------------------------------------------------------

(b)

The Company has not in the past six years incurred any liability for the failure
to comply with all Laws respecting occupational health and safety, or any
liability relating to the classification and compensation of employees and
independent contractors, wages and hours (including without limitation minimum
wage and overtime), and withholdings and deductions.

20.3

Notices

(a)

The contract of employment of each employee of the Company may be terminated by
the Company without compensation (other than that payable by statute) by giving
at any time no more than three months’ notice.

(b)

No employee is currently in the process of being made redundant, nor has been
made redundant in the last 12 months.

(c)

No employee has given notice to terminate his contract of employment or is under
notice of dismissal.

(d)

No employee intends to resign in connection with this Deed.

20.4

Disputes

There are no existing claims in relation to the Company by or in respect of any
employee or former employee in respect of his employment.

20.5

Trade Unions

(a)

The Company does not have any agreement or arrangement with or recognise a trade
union or other collective bargaining agreement or arrangement and the execution
of any collective bargaining agreement currently negotiated will not have
material adverse effect on the Company’s obligation towards its employees.

(b)

There has not during the 12 months prior to the date of this Deed been, nor is
there currently in progress, any strike, work stoppage, work to rule, lock out
or overtime ban or other industrial, trade union or works council action by the
employees of the Company which has disrupted its operation and/or the Business,
and there is nothing likely to give rise to such a dispute or claim.

(c)

The Company has not in the past six years incurred any liability for failure to
provide information, notify or to otherwise consult with employees under any
applicable Law.

20.6

Work Permissions

Every employee of the Company who requires permission (including a residency
visa or work permit) to work in the country in which they work has current and
appropriate permission to do so and no such permissions have lapsed or expired.
The Company does not sponsor any person for work and/or residency visa where
that person is not an employee whose sole work is carried out for the Company.



75

--------------------------------------------------------------------------------

20.7

TUPE Transfers

No person has transferred to, or from, the Company by operation of the Transfer
of Undertakings (Protection of Employment) Regulations 2006 or otherwise in the
two years before the date of this Deed.

21.

Pensions

21.1

Details of each scheme, arrangement or agreement for the provision of pension,
retirement, savings, death, ill-health, disability or accident, vacation,
bonuses, compensation, fringe benefit or other employee benefits (each, a
“Scheme”) to which the Company is a party to, operates, contributes to or
participates in, or with respect to which the Company has any liability
(contingent or otherwise) (the “Disclosed Schemes”) and copies of the relevant
terms and rules currently governing each of the Disclosed Schemes are in the
Data Room.

21.2

Apart from the Disclosed Schemes, the Company is not a party to and does not
operate, contribute to or participate in or have any liability (contingent or
otherwise) with respect to any Scheme.

21.3

Save for the current payment period, there are no material contributions or
premium payments due from the Company to the Disclosed Schemes (other than those
Disclosed Schemes which do not require funds to be contributed to them) which
have not been paid or specifically provisions in the Accounts and the Company
has complied in all material respects with its obligations under the Disclosed
Schemes.

21.4

A list of individuals who are contributing members of any Disclosed Scheme with
details of the rates of contribution (member and employer) and such other data
as is necessary to establish their respective entitlements to contributions
under the Disclosed Schemes is in the Data Room.

21.5

No Disclosed Scheme is, or within the preceding six years has been, the subject
of any examination or participated in any correction programme by any relevant
regulator.

22.

Property

22.1

The Property comprises all the real property owned, occupied or otherwise used
for the operation of the Company and/or the Business and is free from any
Encumbrances.

22.2

The information in respect of the Property set out in Schedule 3 is true,
accurate and not misleading and the Company is the sole legal and beneficial
owner of, is in possession and actual occupation of (or is entitled to possess
and occupy), the whole of the Property on an exclusive basis, and has good and
marketable title to the Property.

22.3

The Company has not entered into any agreement (whether written or oral) to
acquire any other interest in real property which has not been completed.

22.4

The Property is not and has not been, subject to any restitution proceedings
(and no grounds on the basis of which it could be subject thereto exists) or any
insolvency or other similar proceedings, nor proceedings on enforcement of
court.

22.5

The Company has not entered into any agreement (whether written or oral) to
acquire any other interest in real property which has not been completed.



76

--------------------------------------------------------------------------------

22.6

Neither the Company nor any Seller has entered into any agreement (whether
written or oral) or commitment to dispose of or encumber the Property or any
part of it.

22.7

The Company does not have any actual or contingent liability (whether as owner,
former owner, licensee or as tenant or former tenant, or as original contracting
party, or as guarantor of any party) in relation to any real property, freehold
or leasehold, other than in as Disclosed respect of the Property.

22.8

The Company is in physical possession and actual occupation of the Property on
an exclusive basis, no part of any building on the Property is vacant and no
right of occupation or enjoyment has been acquired or is in the process of being
acquired by any third party or has been granted or agreed to be granted to any
third party in respect of the Property.

22.9

The Property is not being used nor is it intended or required by the Company to
be used other than for the permitted use under applicable planning or zoning
legislation.

22.10

There are no outstanding notices, actions, disputes, claims or demands between
the Company and any third party relating to or affecting the Property or any
other premises adjacent to the Property and none are threatened.

22.11

No buildings or structures on the Property are undergoing substantial works or
construction, refurbishment or alteration or have done so in the last five years
and there are no proposals for the development of the Property (including
traffic proposals, schemes or other substantial works in the vicinity of the
Property).

22.12

The Property or any part thereof, has not been contributed to the registered
capital of any company, co-operative or trust (in Czech: svěřenský fond) or a
similar legal vehicle.

22.13

The Property enjoys direct access to and access from public roads.

22.14

There are no structures, utility connections, or assets owned by third parties
located on the Property without a proper easement or similar right established.

22.15

There exist water, sewerage, electric, gas and telephone utility service
adequate for the intended use of the Property, all of which are connected to the
mains by media located entirely on, in or under the Property. All utility
connections serving the Property are owned by the Company.

22.16

The wear and tear of the individual parts of the Property corresponds in all
material respects to the age of the individual parts of the Property and (ii)
there are no structural defects or physical damage to the Buildings fabric which
could substantially affect or hinder the current use of the Property.

22.17

All Laws relating to the protection of the Property against fire have been fully
complied with. The Property has the required fire protection systems installed.

23.

Environmental Matters

23.1

The Company (and each of its officers, employees and agents in the course of its
operations and/or Business) complies and has complied with all applicable
Environmental Law in all material respects and any agreement, covenant,
undertaking,



77

--------------------------------------------------------------------------------

guarantee or indemnity under which it has any obligation or liability and the
Company has not received any notification under Environmental Law or any such
agreement, covenant, undertaking, guarantee or indemnity requiring it to take or
omit to take any action.

23.2

The Company possesses all Environmental Consents required for the purposes of
carrying out its business and/or operation.

23.3

Neither the Company nor any person for whose acts or defaults the Company may be
vicariously liable is involved, or has in the last six years been involved, in
nor is there pending or threatened against the Company nor any person for whom
it is vicariously liable, any civil, criminal, arbitration, administrative
proceeding or inquiry relating to the Environment and no fact or circumstance
exists which might give rise to any of the aforesaid.

23.4

There are no environmental or health and safety surveys, reports, studies,
tests, insurance appraisals, assessments or audit reports or associated
documentation and correspondence relating to the assets, operation and business
of the Company.

23.5

No Hazardous Substance has in the last six years been or is being disposed of,
stored, kept or is present on, in or under any Property, nor so far as the
Sellers are aware in water or the ground or groundwater on or under any
Property.

23.6

The Company has not been notified that the condition of any Property is not such
that any investigation, treatment, remediation or other works are or could be
required under Environmental Law or any covenant, undertaking, guarantee or
indemnity under which the Company has or may have an obligation or liability, or
would be undertaken by a prudent owner or occupier of any Property.

23.7

There have not been and there are not now any releases or emissions or any
threats of any releases or emissions into the Environment of any Hazardous
Substance from or at the Property.

24.

Tax

24.1

Tax Returns and Compliance

(a)

The Company has submitted on a timely basis every material Tax return, notice
and computation, and provided on a timely basis all information, it is required
by law to submit to any Tax Authority, each such Tax return, notice and
computation and all such information is true, accurate and complete in all
material respects, and no such return, notice, computation or information is the
subject of any dispute with any Tax Authority, nor, so far as the Sellers are
aware, is it likely to become so subject.

(b)

The Company has discharged every material Tax liability which has fallen due and
there is no Tax liability in respect of which the date for payment has been
postponed by agreement with the relevant Tax Authority or by virtue of any right
under any Tax legislation.



78

--------------------------------------------------------------------------------

(c)

The Company has properly made all material deductions, withholdings and
retentions required to be made by it and has accounted for all such deductions,
withholdings and retentions to each relevant Tax Authority.

(d)

The Company is not, and has not been, liable to pay a material penalty,
surcharge or fine in connection with Tax.

(e)

The Company has no liability for deferred tax.

(f)

The Company has not in the last four years been, nor is currently, subject to
any non-routine investigation, audit, enquiry or visit by any Tax Authority, and
so far as the Sellers are aware no such investigation, audit, enquiry or visit
is expected.

(g)

All material records which the Company is required to keep for Tax purposes or
which are necessary to calculate the Company’s liability to Tax (including on
any future disposal of its assets) have been duly kept and are in the possession
of the Company.

(h)

The gross book value shown in, or adopted for the purposes of, the Accounts as
the value of each of the tangible fixed assets of the Company does not exceed
the amount which on a disposal of such asset at the date of this Deed would be
deductible as acquisition cost in computing the capital gain or deductible loss.

24.2

No distribution or deemed distribution has been made (or will be deemed to have
been made) by the Company, except dividends shown in their statutory accounts,
and the Company is not bound to make any such distribution.

24.3

Tax Grouping

The Company has not at any time in the last three years: (i) had its tax affairs
or payments dealt with on a consolidated or group basis with any person, or (ii)
entered into any tax sharing arrangement.

24.4

Transfer Pricing

(a)

So far as the Sellers are aware the Company is not, nor has been, party to any
transaction or arrangement for which the pricing stands to be adjusted under
applicable transfer pricing or thin capitalization legislation.

(b)

All transactions entered into by the Company have been on arm’s length terms.

24.5

Tax Residence

The Company is resident for tax purposes solely in the jurisdiction in which it
is incorporated. The Company does not have any taxable branch, agency, permanent
or fixed establishment, or other taxable presence, in any other jurisdiction.



79

--------------------------------------------------------------------------------

24.6

Tax Avoidance

So far as the Sellers are aware, the Company has not been party to any
transaction which is required to be disclosed to any Tax Authority under any
rules requiring disclosure of tax-advantaged transactions.

24.7

Value Added Tax

(a)

The Company, if is required to be registered, is properly registered for the
purposes of VAT in each jurisdiction in which it is liable to be so registered.

(b)

The Company has complied in all material respects with all Tax legislation
concerning VAT, and has made, obtained and kept up to date accurate records,
invoices and other documents appropriate or requisite for the purposes of such
Tax legislation.

(c)

The Company is not, nor has it been, partially exempt from VAT, and the Sellers
are not aware of any circumstances by which the Company might not be entitled to
credit for all VAT chargeable on supplies received, and imports and acquisitions
made, by it.

(d)

All Material Contracts are subject to VAT which is accounted for by the Company
under the ‘reverse charge’ mechanism such that no cash payment is paid to the
supplier in respect of such VAT amount.

24.8

Stamp Duty

All material documents in the enforcement of which the Company may be interested
have been duly stamped and/or had any relevant transfer duties or Taxes paid.

24.9

Clearances

(a)

No Tax Authority has agreed to operate any special arrangement (being an
arrangement not available to taxpayers generally and not specifically provided
for in tax legislation) in respect of the Tax affairs of the Company. The
Company is recipient of Investment Incentives from the Czech Tax Authority.

(b)

Each material Tax Authority clearance or ruling on which the Company relies or
has in the last four years relied was made on the basis of full and accurate
disclosure and the Company has complied with any applicable conditions thereto.
All such clearances or rulings have been disclosed in the Data Room.

24.10

Tax Indemnity

The Company is not bound by any material indemnity, guarantee or covenant to pay
in respect of Tax in connection with the disposal of any interest in any entity.

24.11

Completion

(a)

No material liability to Tax will arise for the Company as a result of the entry
into or Completion of this Deed or any other Transaction Documents.

(b)

The Company did not own as at the Accounts Date any asset which, if disposed of
at the date of this Deed for consideration equal to its net book value as



80

--------------------------------------------------------------------------------

included in the 2019 Accounts, would give rise to a clawback or disallowance of
depreciation relief.

24.12

Position since the Accounts Date

(a)

The Accounts include proper provision or reserve, as at the Accounts Date, in
accordance with applicable accounting standards for Taxation for which the
Company is or will become liable to account.

(b)

Since the Accounts Date the Company has not disposed of any material capital
asset or, so far as the Sellers are aware, entered into any other transaction
outside the ordinary course of business which will give rise to any material tax
liability, or incurred any material item of revenue expenditure which will not
be deductible for tax purposes other than in accordance with past practice.

(c)

The Company has duly made all material claims, elections or consents in respect
of Tax which are assumed to have been made for the purposes of the Accounts.

24.13

Secondary liability

So far as the Sellers are aware, the Company is not, nor is likely to become,
liable for any Tax which is the primary liability of any person other than the
Company.

24.14

Tax deductions

Except to the extent reflected in the 2019 Accounts, the Company does not stand
to have any deduction which would otherwise be allowable for tax purposes denied
as a result of any applicable rules on hybrid and other mismatches or corporate
interest restriction (or equivalent rules) in respect of any period or part
period ending on or before Completion.

24.15

Employment related securities

The Company will not be obliged to pay or account for any income tax or social
security contributions in consequence of the entry into or Completion of this
Deed or any vesting, transfer, exercise, redemption or other transaction in
shares, securities or options in connection therewith.

24.16

Employment status

The persons treated by the Company for taxation and social security purposes as
employees correctly include all persons who should be so treated.

25.

Disclosures

25.1

So far as the Sellers are aware, the Sellers have Disclosed all such information
and copies of all documents relating to the Sellers, the Sale Shares, the
Company and the business, assets and labilities of the Company that would be
material to a prudent purchaser considering the acquisition of the Company,
acting reasonably and being advised by professional advisors.



81

--------------------------------------------------------------------------------

25.2

The documents disclosed in the Data Room in the form provided to the Buyer
constitute true and correct copies of such documents and materials held by the
Company and/or the Sellers.





82

--------------------------------------------------------------------------------

SCHEDULE 6

LIMITATIONS ON LIABILITY



1.

Monetary Limits on Claims

1.1

The maximum aggregate liability of the Sellers for all Business Warranty Claims
and all Tax Claims shall not exceed an amount equal to [***].

1.2

The Sellers shall not be liable in respect of a Business Warranty Claim unless
and until:

(a)

the amount of each individual Business Warranty Claim exceeds [***], in which
event, subject to paragraph 1.2(b), the Sellers’ liability, in respect of such
Business Warranty Claim, shall be for the total amount of such Business Warranty
Claim and shall not be limited to the excess only (and for this purpose, a
number of Business Warranty Claims arising out of the same, related or similar
matters, facts or circumstance shall be aggregated and form a single Business
Warranty Claim); and

(b)

the aggregate amount of all Business Warranty Claims against the Sellers exceeds
[***] (the “Threshold”), in which event the Sellers’ liability shall be for the
total amount of all Business Warranty Claims and shall not be limited to the
amount in excess of the Threshold.

1.3

For the purposes of calculating the Business Warranty Claims that count towards
the Threshold, there shall be included in any Business Warranty Claim the amount
of any costs, expenses and other liabilities reasonably incurred by the Buyer
and the Company in connection with the making of any such claim.

2.

Time Limits for Claims

2.1

The Sellers shall not be liable in respect of a Tax Claim or the Business
Warranty Claim unless written notice of such claim (the “Notice”) is served upon
the Sellers:

(a)

in the case of a Tax Claim on or prior to [***]; and

(b)

in the case of a Business Warranty Claim on or before the [***] of the
Completion Date,

2.2

Following the giving of Notice under paragraph 2.1(b):

(a)

where the claim arises by reason of a liability of the Buyer or a member of the
NVAX Group, which at the time of service of the notice, is contingent only or
otherwise not capable of being quantified, the liability of the Sellers shall
determine, if legal proceedings in respect of such claim have not been commenced
within [***] of such claim ceasing to be contingent or becoming capable of being
quantified; or

(b)

where the claim does not fall within paragraph 2.2(a) above, the liability of
the Sellers shall determine, if legal proceedings have not been commenced within
[***] of the service of such notice.



83

--------------------------------------------------------------------------------

2.3

The Notice shall provide reasonable details (to the extent that such details are
known to the Buyer) of the nature of the Business Warranty Claim or Tax Claim
(as the case may be), the circumstances that have given rise to it, the
calculation of the amount claimed (so far as it is possible for the Buyer to
calculate such amount), references to the particular provision of this Deed, in
each case on a without prejudice basis, and reasonable documentation (if
available) evidencing the Business Warranty Claim (provided that any failure by
the Buyer to provide any of such details shall not prejudice the Business
Warranty Claim or Tax Claim in question).

2.4

Without prejudice to any remedies available to the Buyer except as expressly
provided in this Deed, the Buyer shall provide the Sellers with a reasonable
period of at least [***] for assessment of the Notice and/or the alleged
Business Warranty Claim in which they may decide to remedy it to the reasonable
satisfaction of the Buyer to the extent that the relevant breach is capable of
remedy and without any loss to any NVAX Group Company.

2.5

Nothing in this Schedule 7 shall have the effect of limiting or restricting any
liability in respect of a claim resulting from fraud, fraudulent
misrepresentation, dishonesty or wilful concealment.

3.

Double Claims

If the same fact, matter, event or circumstance gives rise to more than one
claim for breach of any Business Warranties of this Deed, the Buyer shall not be
entitled to recover more than once in respect of the same loss.

4.

Changes and/or after Completion and other Exclusions

4.1

The Sellers shall not be liable for any claim or to the extent that it arises,
or is increased or extended by:

(a)

any change to legislation, any increase in rates of Taxation or any change in
the published practice of a revenue authority, in each case that came in force
on or after the Completion but not actually or prospectively in force at the
date of this Deed;

(b)

any change in the accounting reference date of the Company made on and/or after
Completion; or

(c)

any change in any accounting policy or practice of the Company made on or after
Completion, save where such change is required to conform such policy or
practice with relevant accounting standards, or where such change is necessary
to correct an improper policy or practice.

4.2

The Sellers shall not be liable for any Business Warranty Claim or Tax Warranty
Claim to the extent that:

(a)

the Sellers remedy such claim to the reasonable satisfaction of the Buyer
without any loss to the Company or any member of the NVAX Group within [***] of
the notice of the relevant claim; or



84

--------------------------------------------------------------------------------

(b)

such claim directly and solely arises as a result of any voluntary act,
omission, transaction or arrangement carried out by, at the written request of,
or with the written approval of the Buyer save where such action act, omission,
transaction or arrangement was taken, made or entered into to comply with
applicable laws, regulation and the rules of any Governmental Entity and/or any
contractual obligation binding on the NVAX Group.

5.

Reimbursement of Claims

5.1

If, after the Sellers have made any payment in respect of a Business Warranty
Claim, the Buyer recovers from a third party a cash sum which is directly
referable to that payment (the “Recovery Amount”), then the Buyer shall
forthwith repay (or procure the repayment of) to the Sellers so much of the
Recovery Amount (less any Taxes incurred in relation thereto and all reasonable
costs, charges and expenses incurred in making such recovery) as does not exceed
[***].

5.2

If the Buyer or the Company becomes entitled to recover from some other person
any sum in respect of any matter giving rise to a Business Warranty Claim made
by the Buyer against the Sellers for a breach of any Business Warranties, the
Buyer shall and shall procure that the Company shall take reasonable steps to
enforce such recovery and shall repay to the Sellers the amount paid by it to
the Buyer or the Company up to, but not exceeding, the sum recovered from such
other person less any Taxes incurred in relation thereto and any actual or
projected increased costs in obtaining insurance which the Buyer reasonably
determines are directly or indirectly attributable to the fact(s) or matter(s)
giving rise to such Warranty Claim.

6.

Mitigation

Nothing in this Schedule 7 will in any way restrict or limit the general
obligation of the Buyer (or the relevant members of the NVAX Group) to mitigate
any loss or damage which it may suffer as a result of any matter giving rise to
any Warranty Claim.

7.

Insurance

If at any time after Completion the Sellers wish to insure all or any part of
its liability in respect of any Business Warranty Claim, the Buyer shall provide
such information as the Sellers or any prospective insurer or broker may
reasonably require for the purposes of effecting such insurance subject to such
insurer or broker providing confidentiality undertakings in favour of the
Company and/or the Buyer to the reasonable satisfaction of the Buyer and
provided always that the Buyer shall not be required to provide any information
which reasonably breach or endanger the Buyer’s (or any member of the NVAX’s
Group’s) legal privilege.



85

--------------------------------------------------------------------------------

Certain Schedules Omitted from Share Purchase Agreement



Pursuant to Regulation S-K, Item 601(a)(5), certain schedules to the Share
Purchase Agreement, as listed below, have not been filed. The Registrant agrees
to furnish supplementally a copy of any omitted schedules or exhibits to the
Securities and Exchange Commission upon request; provided, however, that the
Registrant may request confidential treatment of omitted items.



SCHEDULES



Material Contracts

Data Room Index





86

--------------------------------------------------------------------------------

IN WITNESS of which this Deed has been duly executed and delivered as a deed on
the date which first appears on page 1 above.



Executed as a DEED by

    

)

    





NOVAVAX AB



)





/s/ Magnus Savenhed





)



By:

Magnus Savenhed

acting by:







Title:

Chief Executive Officer





















In the presence of:





















Witness Signature:









/s/ Jenny Savenhed













Witness Name:









Jenny Savenhed













Witness Address:









[***]





























































Witness Occupation:









Operation Manager, Vahenfall







Signature Page to the Share Purchase Agreement

--------------------------------------------------------------------------------

Executed as a DEED by

    

)

    





NOVAVAX, INC.



)





/s/ John A. Herrmann III





)



By:

John A. Herrmann III

acting by:







Title:

Senior Vice President, General Counsel and Corporate Secretary





















In the presence of:





















Witness Signature:









/s/ John Trizzino













Witness Name:









John Trizzino













Witness Address:









[***]





























































Witness Occupation:









Chief Financial Officer, Novavax, Inc.





Signature Page to the Share Purchase Agreement

--------------------------------------------------------------------------------

Executed as a DEED by

    

)

    





BILTOVEN BIOLOGICALS BV



)





/s/ Dr. R. H. Van Dam





)



By:

Dr. R. H. Van Dam

acting by:







Title:

Director





















In the presence of:





















Witness Signature:









/s/ Jorrit Van Hoorn













Witness Name:









Jorrit Van Hoorn













Witness Address:









[***]





























































Witness Occupation:









Executive Advisor





Signature Page to the Share Purchase Agreement

--------------------------------------------------------------------------------

Executed as a DEED by

    

)

    





POONAWALLA SCIENCE PARK BV



)





/s/ Dr. R. H. Van Dam





)



By:

Dr. R. H. Van Dam

acting by:







Title:

Director





















In the presence of:





















Witness Signature:









/s/ Jorrit Van Hoorn













Witness Name:









Jorrit Van Hoorn













Witness Address:









[***]





























































Witness Occupation:









Executive Advisor





Signature Page to the Share Purchase Agreement

--------------------------------------------------------------------------------

Executed as a DEED by

    

)

    





DE BILT HOLDINGS BV



)





/s/ Dr. R. H. Van Dam





)



By:

Dr. R. H. Van Dam

acting by:







Title:

Director





















In the presence of:





















Witness Signature:









/s/ Jorrit Van Hoorn













Witness Name:









Jorrit Van Hoorn













Witness Address:









[***]





























































Witness Occupation:









Executive Advisor





Signature Page to the Share Purchase Agreement

--------------------------------------------------------------------------------

Executed as a DEED by

    

)

    





SERUM INTERNATIONAL BV



)





/s/ Dr. R. H. Van Dam





)



By:

Dr. R. H. Van Dam

acting by:







Title:

Director





















In the presence of:





















Witness Signature:









/s/ Jorrit Van Hoorn













Witness Name:









Jorrit Van Hoorn













Witness Address:









[***]





























































Witness Occupation:









Executive Advisor



Signature Page to the Share Purchase Agreement

--------------------------------------------------------------------------------